 

Exhibit 10.11

 

[EXECUTION COPY]

 

CONFIDENTIAL

 

BANK OF AMERICA, N.A.
MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED
One Bryant Park
New York, New York  10036 REGIONS BUSINESS CAPITAL,
A DIVISION OF REGIONS BANK
250 Park Avenue, 6th Floor
New York, New York 10177

 

December 19, 2016

 

Fred’s, Inc.
4300 New Getwell Road
Memphis, Tennessee 38118
Attention:  Mr. Rick Hans
                   Executive Vice President and Chief Financial Officer

 

$1,050,000,000 Senior Secured Loan Facility
Commitment Letter

 

Ladies and Gentlemen:

 

Fred’s, Inc. (the “Company”) has advised Bank of America, N.A. (“Bank of
America”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (together, with
its designated affiliates, “MLPFS”, and together with Bank of America, “BofA”)
and Regions Business Capital, a Division of Regions Bank (“Regions” and together
with BofA, individually, a “Commitment Party” and collectively, the “Commitment
Parties”) that it is seeking a new senior secured asset-based loan facility in
an aggregate principal amount of $1,050,000,000 (the “Credit Facility”) in
connection with its acquisition (the “Acquisition”) of the business and
operations consisting of not less than 750, but up to 1,000, retail stores of
Rite Aid Corporation (the “Acquired Business”) and to consummate the other
transactions described in the Transaction Description attached hereto as Exhibit
A (the “Transaction Description”).  Capitalized terms used herein but not
otherwise defined shall have the meanings assigned to them in the annexes to
this letter, the Transaction Description and in the Summary of Principal Terms
and Conditions attached hereto as Exhibit B (the “Term Sheet” and together with
this commitment letter, the Transaction Description, and the annexes, exhibits
and schedules to this commitment letter, collectively, the “Commitment Letter”).

 

1.          Commitment.  Each of Bank of America and Regions (individually, an
“Initial Lender” and collectively, “Initial Lenders”) is pleased to advise the
Company of its several and not joint commitment, in the case of Bank of America
to provide 60% of the aggregate principal amount of the Credit Facility and in
the case of Regions to provide 40% of the aggregate principal amount of the
Credit Facility, in each case, allocated between the ABL Revolving Facility and
the ABL FILO Term Facility (as each such term is defined in the Term Sheet) on a
ratable basis on the terms set forth in this Commitment Letter (including the
Certain Funds Provision set forth herein), the fee letter of even date herewith
among the Arrangers (as hereinafter defined) and the Company (the “Arranger Fee
Letter”), the fee letter of even date herewith between Regions and the Company
(the “Regions Fee Letter”), and the fee letter of even date herewith between
BofA and the Company (the “Lead Arranger Fee Letter” and, together with the
Arranger Fee Letter and the Regions Fee Letter, collectively, the “Fee
Letters”).  The commitments of the Initial Lenders are several and not
joint.  The Commitment Parties shall be severally liable in respect of their
respective commitments and all other obligations in this Commitment Letter and
in the Fee Letters and no Commitment Party shall be responsible for the
commitment or any other obligation of any other Commitment Party.

 

 

 

 

2.          Titles and Roles; Sell-Side Advisor.  The Company hereby appoints
each of MLPFS and Regions (each an “Arranger” and collectively, the
“Arrangers”), in each case acting alone or through or with branches or
affiliates selected by it, to act as the joint lead arrangers and joint
bookrunners.  MLPFS in its capacity as Arranger is referred to herein as “Lead
Arranger.”  Bank of America will act as sole and exclusive administrative agent
under the Credit Facility (in such capacity, the “Agent”), Bank of America and
Regions will act as co-collateral agents under the Credit Facility (in such
capacities, the “Collateral Agents”), and  Regions will act as exclusive
syndication agent under the Credit Facility (in such capacity, the “Syndication
Agent”), in each case, for the Initial Lenders and any other parties to the
Credit Facility as lenders (individually a “Lender” and collectively
“Lenders”).  Each of Arrangers, Agent, Collateral Agents and Syndication Agent
will perform the duties and exercise the authority customarily performed and
exercised by it in such role, subject to the terms below and Bank of America
will be the sole physical bookrunning manager.  MLPFS will have “left” and
highest placement in the information memorandum and all marketing materials and
other documentation used in connection with the Credit Facility and Regions will
have second placement and appear immediately to the right of MLPFS in the
information memorandum and all marketing materials and other documentation used
in connection with the Credit Facility.  The Company agrees that no other
agents, co-agents, arrangers or bookrunners will be appointed, no other titles
will be awarded and no compensation (other than compensation expressly
contemplated by this Commitment Letter and the Fee Letters) will be paid to any
Lender in connection with the Credit Facility unless Arrangers and the Company
shall so agree.

 

The parties acknowledge that MLPFS and/or its affiliates have been retained as
the sell-side financial advisor to the Seller and/or the Acquired Business (in
such capacity, the “Financial Advisor”) in connection with the Transactions. The
Company agrees to any such retention, and further agrees not to assert any claim
the Company or any of its affiliates might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from,
on the one hand, the engagement of the Financial Advisor or from MLPFS’ and/or
its affiliates’ arranging or providing or contemplating arranging or providing
financing for a competing bidder and, on the other hand, the relationship of
MLPFS and/or its affiliates with the Company and its affiliates as described and
referred to herein.

 

3.          Syndication.  The Company agrees, and agrees to cause its
subsidiaries, to use commercially reasonable efforts to actively assist in
achieving a timely syndication that is mutually and reasonably satisfactory to
the Commitment Parties and the Company.  The parties agree that syndication
shall be as set forth in Annex B to this Commitment Letter.  The syndication of
the Credit Facility is not a condition to the closing of the Credit Facility.  

 

 2 

 

 

4.          Expenses and Indemnification.  The Company agrees (a) to pay or
reimburse all reasonable and documented out-of-pocket fees, costs and expenses
incurred by the Commitment Parties or their affiliates in connection with their
due diligence, approval, documentation, syndication and closing of the Credit
Facility, whether incurred before or after the date hereof, including the
preparation and negotiation of this Commitment Letter (including any amendment
or modification hereto), and including reasonable attorneys’ fees and legal
expenses (provided, that, legal fees shall be limited to the reasonable fees and
disbursements of one counsel for each Commitment Party and, in addition, one
local counsel in each appropriate jurisdiction), appraisal fees, expenses
related to the USA Patriot Act compliance and background checks, electronic
reporting system set-up fees (if any), filing and search charges, recording
taxes and field examination expenses and the enforcement of any of the rights
and remedies of the Commitment Parties under this Commitment Letter, in each
case regardless of whether the Credit Facility is closed, (b) to pay or
reimburse all reasonable and documented out-of-pocket fees, costs and expenses
incurred by the Commitment Parties or their affiliates in connection with the
retention of the Agent’s Advisor (as set forth in the Term Sheet) (such amounts
described in clauses (a) and (b), collectively, the “Expenses”) and (c) to
indemnify, defend, and hold harmless the Commitment Parties, each of their
affiliates, and each of their officers, directors, employees, agents, advisors,
and other representatives (each, an “Indemnified Person”) as set forth on Annex
A hereto.  For the avoidance of any doubt, Expenses shall include all costs and
expenses associated with (x) the field exam report of the Company and the
Acquired Business heretofore conducted by Richter Consulting, Inc. (which field
exam report may have been, in part or in whole, previously conducted on behalf
of Wells Fargo Bank, National Association and subsequently provided to the
Commitment Parties) and (y) the inventory and prescription list appraisal report
of the Company and the Acquired Business heretofore conducted by Tiger Valuation
Services, LLC (which appraisal report may have been, in part or in whole,
previously conducted on behalf of Wells Fargo Bank, National Association and
subsequently provided to the Commitment Parties).  All Expenses are to be paid
to Lead Arranger upon demand by any Commitment Party, together with such advance
funds on account of such charges and expenses as Lead Arranger may from time to
time request.  The Company agrees that, once paid, none of the Expenses shall be
refundable under any circumstances, regardless of whether the Credit Facility
closes, and shall not be credited against any other amount payable by the
Company to any Commitment Party in connection with the Credit Facility or
otherwise.

 

5.          Fees.  As consideration for the commitments and agreements of the
Commitment Parties hereunder, the Company agrees to pay the fees described in
the Term Sheet and the Fee Letters on the Closing Date on the terms and subject
to the conditions set forth therein.  The terms of the Fee Letters are an
integral part of each Commitment Party’s commitment and other obligations
hereunder.  Each of the fees described herein and in the Fee Letters shall be
nonrefundable when paid.  All fees payable hereunder and under the Fee Letters
will be paid in immediately available funds.  The obligation to pay any fee
provided for herein or therein or to cause any such fee to be paid will be joint
and several with any other party having such an obligations, shall be absolute
and unconditional and shall not be subject to reduction by way of setoff or
counterclaim.  

 

6.          Conditions.  The commitments of each of the Commitment Parties under
this Commitment Letter and its obligations to make Revolving Loans and issue
Letters of Credit (each as defined in the Term Sheet) on the Closing Date are
subject solely to: (a) since the date of this Commitment Letter, there shall not
have been any event or circumstances that, individually or in the aggregate, has
had, or would reasonably be expected to have, a Target Material Adverse Effect
(as such term is defined below) that is continuing and (b) the satisfaction of
(or procurement of a waiver of) the conditions set forth in Exhibit C to this
Commitment Letter.  For the avoidance of doubt, the compliance by the Company
with its obligations under this Commitment Letter and the Fee Letters, other
than satisfaction by the Company of (or procurement of a waiver of) the
conditions described (x) in Section 6(a) and (y) on Exhibit C, is not a
condition to the closing and initial funding of the Credit Facility on the
Closing Date.

 

 3 

 

 

The term “Target Material Adverse Effect” means a material adverse effect on the
financial condition or results of operations of the Acquired Stores, taken as a
whole, but shall not be deemed to include any adverse effect arising out of,
resulting from or attributable to: (a) an event or circumstance or series of
events or circumstances affecting (i) the United States (or any other country or
jurisdiction) or the global economy generally or capital, financial, banking,
credit or securities markets generally, including changes in interest or
exchange rates, (ii) political conditions generally of the United States or any
other country or jurisdiction in which Seller or its Affiliates operates or
(iii) any of the industries generally in which Seller or any customers thereof
operates (including demand for, and the availability and pricing of,
pharmaceutical drugs) or in which products or services of the Acquired Stores
are used or distributed, (b) the negotiation, execution or the announcement of,
the consummation of the transactions contemplated by, or the performance of
obligations under, the Acquisition Agreement or the other Transaction
Agreements, including effects related to compliance with the covenants or
agreements contained herein or the failure to take any action as a result of any
restrictions or prohibitions set forth herein, and any adverse effect
proximately caused by (A) shortfalls or declines in revenue, margins or
profitability, (B) loss of, or disruption in, any customer, supplier, and/or
vendor relationships, or (C) loss of any personnel, (c) any changes in
applicable Law or U.S. GAAP, or accounting principles, practices or policies
that Seller is required to adopt, or the enforcement or interpretation thereof,
(d) actions specifically permitted to be taken or omitted pursuant to the
Acquisition Agreement or taken with Buyer’s consent, (e) the effect of any
action taken by Buyer or its Affiliates with respect to the transactions
contemplated hereby or with respect to Seller or its Affiliates, (f) any acts of
God, including any earthquakes, hurricanes, tornadoes, floods, tsunami, or other
natural disasters, or any other damage to or destruction of Assets caused by
casualty, (g) any hostilities, acts of war (whether or not declared), sabotage,
terrorism or military actions, or any escalation or worsening of any such
hostilities, act of war, sabotage, terrorism or military actions, (h) any
failure to meet internal or published projections, estimates or forecasts of
revenues, earnings, or other measures of financial or operating performance for
any period (provided that the underlying causes of such failures (subject to the
other provisions of this definition) shall not be excluded) or (i) any adverse
change or effect that is cured prior to Closing (or each Subsequent Closing, as
applicable); provided, however, that if the event or circumstance described in
any of the foregoing clauses (a) or (c), individually or in the aggregate, has a
disproportionate effect on the Acquired Stores relative to other industry
participants, the exception described in any of the foregoing clauses (a) or (c)
shall not apply with respect to the portion of such event or circumstance that
had such a disproportionate effect on the Acquired Stores.  Capitalized terms
used in this paragraph have the meanings given to such terms in the Acquisition
Agreement as in effect on the date hereof.

 

Notwithstanding anything to the contrary in this Commitment Letter, the Fee
Letters, the Loan Documents (as defined in the Term Sheet) or any other
agreement entered into by a Commitment Party concerning the financing of the
Acquisition contemplated hereby to the contrary, (a) the only representations
and warranties the accuracy of which shall be a condition to the initial funding
under the Credit Facility on the Closing Date shall be (i) such of the
representations and warranties made by the Seller or any of its affiliates in
the Acquisition Agreement as are material to the interests of Agent, Collateral
Agents, Arrangers and Lenders, but only to the extent that the Company or any of
its affiliates has the right to terminate the  Company’s (or such of its
affiliates’) obligations under the Acquisition Agreement (or to not consummate
the Acquisition) as a result of a breach of such representations and warranties
in the Acquisition Agreement (the “Acquisition Agreement Representations”) and
(ii) the Specified Representations (as defined below) and (b) the terms of the
Loan Documents shall be in a form such that they do not provide for additional
conditions to the initial funding under the Credit Facility on the Closing Date
if the conditions set forth in this Section 6 are satisfied (it being understood
that, (i) to the extent any collateral (including the perfection of any security
interest therein) is not or cannot be provided on the Closing Date (other than
(A) the pledge and perfection of collateral with respect to which a lien may be
perfected upon closing solely by the filing of financing statements under the
Uniform Commercial Code in the jurisdiction of organization of each Loan Party,
and (B) the pledge and perfection of security interests in the equity interests
of subsidiaries owned by the Loan Parties (after giving effect to the
Acquisition); the assets described in clauses (A) and (B) being referred to as
the “Specified Collateral”) after the use of commercially reasonable efforts by
the Company (and the Seller to the extent provided for in the Acquisition
Agreement) to do so, then the provision of such collateral or perfection of any
such lien or security interest in such collateral shall not constitute a
condition precedent to the initial funding under the Credit Facility on the
Closing Date, but shall be required to be provided within 60 days after the
Closing Date, subject to such extensions as are agreed to by the
Arrangers).  For purposes hereof, “Specified Representations” means
representations and warranties of the Loan Parties in the Loan Documents
relating to organization, existence, organizational power and authority to enter
into the Loan Documents; due authorization, execution, delivery, enforceability
of such Loan Documents; solvency as of the Closing Date (after giving effect to
the Transactions) of the Company and its subsidiaries (in form and scope
consistent with the solvency certificate to be delivered pursuant to Exhibit C
hereto); no conflicts of the Loan Documents with organizational documents or
material laws; Federal Reserve margin regulations; the Investment Company Act;
USA Patriot Act; use of proceeds not violating (i) laws applicable to sanctioned
persons, (ii)  laws and regulations promulgated by OFAC, and (iii) anti-money
laundering laws or the Foreign Corrupt Practices Act; and the creation,
perfection and priority of the security interests (subject to customary
permitted liens) granted in the collateral (subject in all respects to the
foregoing provisions of this paragraph).  This paragraph and the provisions
herein are referred to herein as the “Certain Funds Provision”.

 

 4 

 

 

7.          Confidentiality.  The Company agrees that this Commitment Letter
(including the Term Sheet) and the Fee Letters are for its confidential use only
and that neither its existence, nor the terms hereof or thereof, will be
disclosed by the Company to any person other than (a) its officers, directors
(or equivalent managers), employees, accountants, affiliates, independent
auditors, attorneys, and other advisors, and then only on a “need-to-know” basis
in connection with the Transactions and on a confidential basis, (b) the Seller
and Walgreens Boots Alliance, Inc. and their respective officers, directors (or
equivalent managers), employees, accountants, independent auditors, attorneys,
and other advisors of each of the Seller and Walgreens Boots Alliance, Inc., and
then only on a “need-to-know” basis, in connection with their consideration of
the Transactions and on a confidential basis (provided that, with respect to the
Fee Letters, to the extent portions thereof have been redacted in respect of the
amounts, percentages and basis points of compensation set forth therein and the
pricing and other terms of the “flex provisions” in a manner satisfactory to the
respective Arrangers party thereto).  The foregoing notwithstanding, the Company
(and, in the case of clause (ii) below, each of the Seller and Walgreens Boots
Alliance, Inc.)may (i) provide a copy of the Commitment Letter (and the Fee
Letters, to the extent portions thereof have been redacted in respect of the
amounts, percentages and basis points of compensation set forth therein and the
pricing and other terms of the “flex provisions” in a manner satisfactory to the
respective Arrangers party thereto) to potential lenders under the Term Loan
Facility and their officers, directors (or equivalent managers), employees,
accountants, affiliates, attorneys, and other advisors involved in the related
commitments subject to confidentiality provisions similar to those provided
herein, (ii) following the acceptance of the Company of this Commitment Letter
and the Fee Letters, file or make such other public disclosures of the terms and
conditions hereof (including the Term Sheet, but not including the Fee Letters)
as it is required by law, in the opinion of its counsel, to make and (iii)
disclose this Commitment Letter and Fee Letters in connection with any exercise
of its remedies in respect hereof and thereof.

 

Each Commitment Party agrees that material, non-public information regarding the
Company and its subsidiaries and the Acquired Business, their operations,
assets, and existing and contemplated business plans shall be treated by it in a
confidential manner, and shall not be disclosed by it to persons who are not
parties to this Commitment Letter, except: (i) to its officers, directors,
employees, attorneys, advisors, accountants, auditors, and consultants to such
Commitment Party on a “need to know” basis in connection with Transactions and
on a confidential basis, (ii) to subsidiaries and affiliates of such Commitment
Party, provided that any such subsidiary or affiliate shall have agreed to
receive such information hereunder subject to the terms of this paragraph, (iii)
to regulatory authorities with jurisdiction over such Commitment Party or its
affiliates, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, provided that prior to any disclosure
under this clause (iv), the disclosing party agrees to provide the Company with
prior notice thereof, to the extent that it is practicable to do so and to the
extent that the disclosing party is permitted to provide such prior notice to
the Company pursuant to the terms of the applicable statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
by the Company (not to be unreasonably withheld or delayed), (vi) as requested
or required by any governmental authority pursuant to any subpoena or other
legal process, provided that prior to any disclosure under this clause (vi) the
disclosing party agrees to provide the Company with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to the Company pursuant to the
terms of the subpoena or other legal process, (vii) as to any such information
that is or becomes generally available to the public (other than as a result of
disclosure by such Commitment Party in violation of the terms hereof), (viii) in
connection with any proposed assignment or participation of such Commitment
Party’s interest in the Credit Facility, provided that any such proposed
assignee or participant shall have agreed to receive such information subject to
the terms of this paragraph or as provided below, (ix) to the extent that such
information was already in the possession of such Commitment Party or its
affiliates or is independently developed by it or them, (x) to the extent that
such information was received by such Commitment Party from a third party, that
is not, to its knowledge, subject to confidentiality obligations owing to the
Company, and (xi) for purposes of establishing a “due diligence” defense and in
connection with any litigation or other adverse proceeding involving any parties
to this Commitment Letter or the Fee Letters. This paragraph shall terminate on
the second anniversary of the date hereof.

 

 5 

 

 

Notwithstanding anything to the contrary in this Commitment Letter, the Company
agrees that (i) each Commitment Party shall have the right to provide
information concerning the Credit Facility to loan syndication and reporting
services, and (ii) that the Projections, the Marketing Materials and all other
information provided by or on behalf of the Company and its affiliates to a
Commitment Party regarding the Company and its affiliates and the Transactions
in connection with the Credit Facility may be disseminated by or on behalf of
such Commitment Party to prospective lenders and other persons, who have agreed
to be bound by customary confidentiality undertakings (including,
“click-through” agreements), all in accordance with the standard loan
syndication practices of such Commitment Party (whether transmitted
electronically by means of a website, e-mail or otherwise, or made available
orally or in writing, including at potential lender or other
meetings).  Notwithstanding anything to the contrary in this Commitment Letter,
the Company agrees that a Commitment Party may share with its affiliates any
information relating to the Credit Facility, the Company or its subsidiaries or
the Acquired Business for purposes of the evaluation, negotiation, documentation
and syndication of the Credit Facility and on and after the Closing Date, may
disclose information relating to the Credit Facility to Gold Sheets and other
publications or for its marketing materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing materials and that a Commitment Party may otherwise use the corporate
name and logo of the Company or its subsidiaries or the Acquired Business in
“tombstones” or other advertisements, marketing materials or public statements.

 

8.          Information. The Company hereby represents and warrants (but
limited, solely in the case of the Acquired Business, to the best of its
knowledge) that (i) all written information, other than Projections (as defined
below) and other than forward-looking information and information of a general
economic nature or industry specific information, which has been or is hereafter
made available to the Arrangers by or on behalf of the Company or its
subsidiaries or any of their representatives in connection with the Company and
its subsidiaries and the Acquired Business (“Information”), as and when
furnished, is or will be, when furnished and taken as a whole, correct in all
material respects and does not or will not, when furnished and taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made and (ii) all
financial projections concerning the Company and its subsidiaries and the
Acquired Business that have been or are hereafter made available to Arrangers or
prospective Lenders by the Company or its subsidiaries (the “Projections”), have
been or will be prepared in good faith based upon assumptions that are believed
by the Company to be reasonable at the time made and made available to the
Arrangers (it being understood that projections by their nature are inherently
uncertain and that, even though the Projections are prepared in good faith on
the basis of assumptions believed to be reasonable at the time such Projections
were prepared, the results reflected in the Projections may not be achieved and
actual results may differ and such differences may be material).  If at any time
the Company becomes aware that any of the representations in the preceding
sentence would be incorrect in any material respect if the Information and
Projections were being furnished, and such representations were being made at
such time, then the Company will promptly supplement the Information and
Projections so that such representations will be correct in all material
respects under those circumstances.  The Company agrees to furnish, or cause to
be furnished (using commercially reasonable efforts with respect to the Acquired
Business), to each Commitment Party such Information and Projections as it may
reasonably request and to supplement the Information and the Projections from
time to time until the earlier of the Closing Date and the occurrence of a
Successful Syndication (as defined in the Arranger Fee Letter).  In arranging
and syndicating each Credit Facility, Arrangers and Lenders will be using and
relying on the Information and the Projections without independent verification
thereof.  Notwithstanding anything to the contrary contained in this Commitment
Letter or the Fee Letters, none of the accuracy of any representation under this
Section 8, the provision of any supplement to any Information or the
Projections, nor the accuracy of any such supplement shall constitute a
condition precedent to the closing and/or initial funding of any of the Credit
Facility on the Closing Date.

 

 6 

 

 

9.          Sharing Information; Absence of Fiduciary Relationship; Affiliate
Activities.  The Company acknowledges that each Commitment Party or one or more
of its affiliates may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which the Company may have conflicting interests regarding the transactions
described herein or otherwise.  The Company also acknowledges that the
Commitment Parties do not have any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to the
Company, confidential information obtained by a Commitment Party from other
companies (including the Seller).

 

Each of the parties hereto further acknowledges that Regions is currently
providing debt financing and other services to the Company in respect of which
Regions may have conflicting interests regarding the transactions described
herein or otherwise.  Each of the parties hereto also acknowledges that Regions
does not have any obligation to any other Commitment Party to disclose
confidential information obtained by Regions in connection with such existing
debt financing.

 

The Company further acknowledges and agrees that (a) no fiduciary, advisory or
agency relationship between the Company, on the one hand, and a Commitment
Party, on the other hand, is intended to be or has been created in respect of
any of the transactions contemplated by this Commitment Letter, irrespective of
whether such Commitment Party or one or more of its affiliates has advised or is
advising the Company on other matters, (b) each Commitment Party, on the one
hand, and the Company, on the other hand, has an arms-length business
relationship that does not directly or indirectly give rise to, nor do you rely
on, any fiduciary duty on the part of such Commitment Party, (c) the Company is
capable of evaluating and understanding, and it understands and accepts, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter, (d) the Company has been advised that each Commitment Party or one or
more of its affiliates is engaged in a broad range of transactions that may
involve interests that differ from its interests and that such Commitment Party
does not have any obligation to disclose such interests and transactions to it
by virtue of any fiduciary, advisory or agency relationship, and (e) the Company
waives, to the fullest extent permitted by law, any claims it may have against a
Commitment Party for breach of fiduciary duty or alleged breach of fiduciary
duty and agrees that the Commitment Parties shall not have any liability
(whether direct or indirect) to it in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of the
Company, including its stockholders, employees or creditors.  For the avoidance
of doubt, the provisions of this paragraph apply only to the transactions
contemplated by this Commitment Letter and the relationships and duties created
in connection with the transactions contemplated by this Commitment Letter.

 

 7 

 

 

The Company further acknowledges that one or more of the affiliates of any
Commitment Party are full service securities firm engaged in securities trading
and brokerage activities as well as providing investment banking and other
financial services.  In the ordinary course of business, each Commitment Party
or one or more of its affiliates may provide investment banking and other
financial services to, and/or acquire, hold or sell, for their respective own
accounts and the accounts of customers, equity, debt and other securities and
financial instruments (including bank loans and other obligations) of, the
Company, and other companies with which the Company may have commercial or other
relationships.  With respect to any debt or other securities and/or financial
instruments so held by a Commitment Party or one or more of its affiliates or
any of their respective customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

 

In particular, the Company acknowledges that the Company has been advised of the
role of MLPFS and/or its affiliates as Financial Advisor and that, in such
capacity, (i) the Financial Advisor may recommend to the Seller that the Seller
not pursue or accept the offer or proposal of the Company for the acquisition of
the Acquired Business, (ii) the Financial Advisor may advise the Seller and/or
the Acquired Business in other manners adverse to the interests of the Company,
including, without limitation, by providing advice on pricing, leverage levels,
and timing and conditions of closing with respect to the bid by the Company,
taking other actions with respect to the bid of the Company and taking action
under any definitive agreement between  the Company, Seller and/or the Acquired
Business, and (iii) the Financial Advisor may possess information about the
Seller and/or the Acquired Business, the acquisition of the Acquired Business,
and other potential purchasers and their respective strategies and proposals,
but the Financial Advisor shall have no obligation to disclose to the Company
the substance of such information or the fact that it is in possession
thereof.  In addition, the Company acknowledges that any of the Arrangers or
Commitment Parties or their respective affiliates may be arranging or providing
(or contemplating arranging or providing) a committed form of acquisition
financing to other potential purchasers of the Acquired Business and that, in
such capacity, such Arranger, Commitment Party or affiliate may acquire
information about the Acquired Business, the sale thereof, and such other
potential purchasers and their strategies and proposals, but such party shall
have no obligation to disclose to the Company the substance of such information
or the fact that such party is in possession thereof.

 

10.        USA Patriot Act.  Each Commitment Party hereby notifies the Company
that pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L.
107-56 (signed into law October 26, 2001) (the “USA Patriot Act”), the
Commitment Parties and the other Lenders may be required to obtain, verify and
record information that identifies the Loan Parties (as defined in the Term
Sheet), which information includes the name, address, tax identification number
and other information regarding the Loan Parties that will allow the Commitment
Parties and other Lenders to identify the Loan Parties in accordance with the
USA Patriot Act.  This notice is given in accordance with the requirements of
the USA Patriot Act and is effective as to each Lender.

 

11.        Entire Agreement.  This Commitment Letter contains the entire
commitment of the Commitment Parties for this transaction and, upon acceptance
by the Company, supersedes all prior proposals, commitment letter, negotiations,
discussions and correspondence.  This Commitment Letter may not be contradicted
by evidence of any alleged oral agreement.  No party has been authorized by a
Commitment Party to make any oral or written statements inconsistent with this
Commitment Letter.  This Commitment Letter is addressed solely to the Company
and is not intended to confer any obligations to or on, or benefits to or on,
any third party (other than the Indemnified Persons).  Each of the parties
hereto agrees that, if executed and accepted by the parties in the manner
required herein, each of this Commitment Letter and the Fee Letters is a binding
and enforceable agreement with respect to the subject matter contained herein or
therein (including the obligation of the parties to negotiate the Loan Documents
in good faith); it being acknowledged and agreed that the initial funding of the
Credit Facility is subject solely to the satisfaction of the conditions
specified in Section 6 hereof, including the execution and delivery of the
relevant Loan Documents by the parties hereto in a manner consistent with this
Commitment Letter (including the applicable Documentation Principles and the
obligation to negotiate in good faith); provided that nothing contained in this
Commitment Letter obligates the Company or any of its affiliates to consummate
the Acquisition or to draw down any portion of the Credit Facility.

 

 8 

 

 

12.        Surviving Provisions.  The expense and indemnification, sharing
information; absence of fiduciary relationship; affiliate transactions,
confidentiality, jurisdiction, governing law and waiver of jury trial provisions
contained herein shall remain in full force and effect regardless of whether
definitive financing documentation shall be executed and delivered and
notwithstanding the termination or expiration of this Commitment Letter or
termination of the commitments of the Commitment Parties described herein;
provided, that, upon the execution and effectiveness of such definitive
financing documentation, to the extent subject to, and covered by the provisions
of such financing documentation, the provisions hereof with respect to expense,
indemnification and confidentiality shall be superseded thereby.

 

13.        Counterparts.  This Commitment Letter may be executed in any number
of counterparts, each of which shall be an original, and all of which, when
taken together, shall constitute one agreement. Delivery of an executed
signature page of this Commitment Letter by facsimile transmission or other
electronic means (including an email with a “pdf”) shall be effective as
delivery of a manually executed counterpart hereof.

 

14.        Assignment; Governing Law.  This Commitment Letter may not be
assigned by the Company without the prior written consent of each Commitment
Party and may not be amended, waived or modified, except in writing signed by
each Commitment Party and the Company.  This Commitment Letter and the Fee
Letters, the rights of the parties hereto or thereto with respect to all matters
arising hereunder or related hereto, and any and all claims, controversies or
disputes arising hereunder or related hereto shall be governed by, and construed
in accordance with, the law of the State of New York, but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the State of New York,
provided, that, notwithstanding the preceding sentence and the governing law
provisions of this Commitment Letter and the Fee Letters, it is understood and
agreed that (a) the interpretation of the definition of “Target Material Adverse
Effect” (and whether or not a Target Material Adverse Effect has occurred), (b)
the determination of the accuracy of any Acquisition Agreement Representation
and whether as a result of any inaccuracy thereof the Company or any of its
affiliates has the right to terminate its or their obligations under the
Acquisition Agreement or to decline to consummate the Acquisition and (c) the
determination of whether the Acquisition has been consummated in accordance with
the terms of the Acquisition Agreement and, in any case, claims or disputes
arising out of any such interpretation or determination or any aspect thereof,
in each case, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.  Each
of the parties hereto agrees that all claims, controversies, or disputes arising
hereunder or hereto shall be tried and litigated only in the state courts, and
to the extent permitted by applicable law, federal courts, in each case located
in New York County, New York and each of the parties hereto submits to the
exclusive jurisdiction and venue of such courts relative to any such claim,
controversy or dispute.  It is understood that with respect to any suit, action
or proceeding arising out of or relating to the Acquisition Agreement or the
transactions contemplated thereby and which does not involve this Commitment
Letter, the Credit Facility or claims by or against the Company, any Commitment
Party or Lenders or any Indemnified Person, the immediately preceding sentence
shall not override any jurisdiction provision set forth in the Acquisition
Agreement.

 

 9 

 

 

Notwithstanding anything to the contrary contained herein, the parties hereby
agree that MLPFS may, without notice to the Company or any other Commitment
Party, assign its rights and obligations under this Commitment Letter and the
Fee Letters to any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Commitment Letter.

 

15.        JURY TRIAL WAIVER.  EACH COMMITMENT PARTY AND THE COMPANY EACH WAIVES
ITS RIGHT TO A JURY TRIAL IN RESPECT OF ANY CLAIM, CONTROVERSY, OR DISPUTE
(WHETHER BASED IN CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS COMMITMENT LETTER OR THE TRANSACTIONS OR THE ACTIONS OF A COMMITMENT PARTY
OR ANY OF ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE, OR ENFORCEMENT OF THIS
COMMITMENT LETTER OR THE TRANSACTIONS OR THE ACTIONS OF A COMMITMENT PARTY OR
ANY OF ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE, OR ENFORCEMENT OF THIS
COMMITMENT LETTER.

 

16.        Acceptance and Termination.  This Commitment Letter will be of no
force and effect unless executed by each Commitment Party and a counterpart
hereof is accepted and agreed to by the Company and, as so accepted and agreed
to, received by Bank of America by 11:59 p.m. (Central time) on December 19,
2016, together with the Fee Letters as duly authorized, executed and delivered
by the Company and the applicable parties thereto.  The commitment of each
Commitment Party under this Commitment Letter, if accepted and agreed to by the
Company as provided in the immediately preceding sentence, will terminate upon
the earliest of (i) 5:00 p.m. on June 30, 2017 unless the Closing Date occurs on
or prior thereto, (ii) the closing of the Acquisition without the closing of the
Credit Facility, or (iii) the valid termination of the Acquisition
Agreement;  provided that the termination of any commitment or this Commitment
Letter pursuant to this sentence does not prejudice your rights and remedies in
respect of any breach of this Commitment Letter that occurred prior to any such
termination.

 

Signature Pages to Follow

 

 10 

 

 

If the Company accepts and agrees to the foregoing, please so indicate by
executing and returning the enclosed copy of this letter to Bank of America,
together with the Fee Letters.  We look forward to continuing to work with you
to complete this transaction.

 

Very truly yours,       BANK OF AMERICA, N.A.         By: /s/ Darryl Kuriger    
Name: Darryl Kuriger     Title: Managing Director         MERRILL LYNCH, PIERCE,
  FENNER & SMITH INCORPORATED         By: /s/ Darryl Kuriger     Name: Darryl
Kuriger     Title: Managing Director  

 

Signatures Continue on Next Page

 

 

 

 

REGIONS BUSINESS CAPITAL,   A DIVISION OF REGIONS BANK         By: /s/ Marianne
Cordora     Name: Marianne Cordora     Title: Senior Vice President  

 

Signatures Continue on Next Page

 

  [signature page to Project Flintstone
Commitment Letter]

 

 

 

 

Accepted on this 19th day
of December, 2016:

 

FRED’S, INC.         By: /s/ Michael K. Bloom     Name: Michael K. Bloom    
Title: President and Chief Executive Officer  

 

  [signature page to Project Flintstone
Commitment Letter]

 

 

 

 

ANNEX A

 

Indemnification Provisions

 

To the fullest extent permitted by applicable law, the Company (the
“Indemnifying Person”) agrees that it will indemnify, defend, and hold harmless
each of the Indemnified Persons from and against (i) any and all losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements and (ii) any and all actions, suits, proceedings and
investigations in respect thereof, and (iii) any and all legal costs (provided,
that, the obligations to reimburse any Indemnified Person for legal fees and
expenses shall be limited to reasonable legal fees and expenses of one firm of
counsel for all such Indemnified Persons and if necessary, of one local counsel
in each appropriate jurisdiction (and, to the extent required by the subject
matter, one specialist counsel for each such specialized area of law in each
appropriate jurisdiction) and in the case of an actual or perceived conflict of
interest, one counsel for such affected Indemnified Person) or other costs,
expenses or disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing or
defending any such action, proceeding or investigation (whether or not in
connection with litigation in which any of the Indemnified Persons is a party)
and including, without limitation, any and all losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, costs, expenses and
disbursements, resulting from any act or omission of any of the Indemnified
Persons), directly or indirectly, caused by, relating to, based upon, arising
out of or in connection with (a) the Transactions or (b) the Commitment Letter
or the Fee Letters; provided, that, such indemnity agreement shall not apply to
any portion of any such loss, claim, damage, obligation, penalty, judgment,
award, liability, cost, expense or disbursement of an Indemnified Person to the
extent it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) to have resulted from the gross negligence or willful
misconduct of such Indemnified Person.  These Indemnification Provisions shall
be in addition to any liability which the Indemnifying Person may have to the
Indemnified Persons.

 

If any action, suit, proceeding or investigation is commenced, as to which any
of the Indemnified Persons proposes to demand indemnification, it shall notify
the Indemnifying Person with reasonable promptness; provided, that, any failure
by any of the Indemnified Persons to so notify the Indemnifying Person shall not
relieve the Indemnifying Person from its obligations hereunder.  The Indemnified
Persons shall have the right to retain counsel of their choice to represent
them, and the Indemnifying Person shall pay the reasonable fees, expenses, and
disbursement of such counsel, and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with the Indemnifying Person
and any counsel designated by the Indemnifying Person.  The Indemnifying Person
shall be liable for any settlement of any claim against any of the Indemnified
Persons made with its written consent, which consent shall not be unreasonably
withheld.  Without the prior written consent of the applicable Indemnified
Person, the Indemnifying Person shall not settle or compromise any claim, unless
(i) such Indemnified Person and each other Indemnified Person from which such
Indemnified Person could have sought indemnification or contribution has given
his, her or its prior written consent or (ii) the settlement, compromise,
consent or termination (A) includes an express unconditional release of all
Indemnified Persons and their respective affiliates from all losses, claims,
damages, expenses and liabilities, directly or indirectly, arising out of,
relating to, resulting from or otherwise in connection with such claim, (B) does
not include any statements as to or any findings (or admissions) of fault,
culpability or failure to act by or on behalf of any Indemnified Person and (C)
is paid by the Indemnifying Person in cash.

 

 14 

 

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but is
found by a judgment of a court of competent jurisdiction (not subject to further
appeal) that such indemnification may not be enforced in such case, even though
the express provisions hereof provide for indemnification in such case, then the
Indemnifying Person, on the one hand, and the applicable Indemnified Persons, on
the other hand, shall contribute to the losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses and disbursements to
which the applicable Indemnified Persons may be subject in accordance with the
relative benefits received by the Indemnifying Person, on the one hand, and the
applicable Indemnified Persons, on the other hand, and also the relative fault
of the Indemnifying Person, on the one hand, and the applicable Indemnified
Persons collectively and in the aggregate, on the other hand, in connection with
the statements, acts or omissions which resulted in such losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements and the relevant equitable considerations shall also be
considered, provided, that, no Indemnified Person shall be liable for any fault,
fraud, tort, or breach of any other Indemnified Person or for a claim or cause
of action against such other Indemnified Person.  No person found liable for a
fraudulent misrepresentation shall be entitled to contribution from any other
person who is not also found liable for such fraudulent misrepresentation.  

 

Neither expiration nor termination of the commitment of a Commitment Party under
the Commitment Letter or funding or repayment of the loans under the Credit
Facility shall affect these Indemnification Provisions which shall remain
operative and continue in full force and effect.

 

No Indemnified Person shall be liable for any damages arising from the use by
others of Information or other materials obtained through internet, Intralinks,
SyndTrak or other similar transmission systems in connection with the Credit
Facility, unless to the extent it is found in a final non-appeable judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
from the gross negligence or willful misconduct of such Indemnified Person.  In
addition, no Indemnified Person shall be responsible or liable for special,
indirect, consequential, exemplary, incidental or punitive damages which may be
alleged as a result of this Commitment Letter or the Fee Letters and the
Company, on behalf of itself and each of its affiliates, irrevocably and
unconditionally waives any right to seek such damages for any claim that may be
alleged as a result of any breach, or as a result, of this Commitment Letter or
any element of the transactions contemplated hereby.

 

 15 

 

 

ANNEX B

 

Syndication Provisions

 

Arrangers will be entitled, in consultation with the Company, to manage all
aspects of the syndication of the Credit Facility, including decisions as to the
selection of prospective lenders to be approached and included, the timing of
all offers to prospective lenders, the amount offered, the allocation and
acceptance of prospective commitments, the amount of compensation payable to
prospective lenders, and any titles to be awarded to such prospective
lenders.  The Company agrees that no Lender in such capacity will receive any
compensation for its participation in the Credit Facility except as expressly
agreed to and offered by the Arrangers.  In any event Arrangers will not
syndicate to (i) any natural person, (ii) those banks, financial institutions
and other institutional lenders and investors that have been separately
identified in writing by the Company to Arrangers prior to the date of the
Commitment Letter, (iii) those persons that are competitors of the Company that
are separately identified by the Company to Arrangers in writing (it being
understood and agreed that any bona fide debt funds or any financial investors
in such persons shall not constitute a competitor thereof) prior to the date of
the Commitment Letter or from time to time thereafter (and if after the date of
the Commitment Letter subject to the approval of Arrangers and provided that
such notice shall not apply to retroactively disqualify any parties that have
previously acquired an assignment of or participation interest in the
commitments in respect of the Credit Facility), and (iv) in the case of each of
clauses (i), (ii) and (iii), any of their affiliates that are clearly
identifiable as such by their names or identified in writing by the Company to
Arrangers (clauses (i), (ii), (iii) and (iv) above, collectively, “Disqualified
Lenders”).

 

Until the earlier of 60 days after the Closing Date and a Successful Syndication
(as defined in the Arranger Fee Letter), the Company agrees to cooperate, and to
use commercially reasonable efforts to cause the Seller (including the Acquired
Business) to cooperate, and in each case to assist Arrangers in completing a
Successful Syndication.  To assist Arrangers in their syndication efforts,
without limiting the foregoing, the Company agrees, upon the reasonable request
of Lead Arranger, to:

 

(a)  make senior management and representatives of the Company, and using
commercially reasonable efforts, management and representatives of the Acquired
Business, if requested, available to participate in meetings and to provide
information to prospective lenders in a timely manner at such times and places
as Lead Arranger may reasonably request,

 

(b)  use commercially reasonable efforts to ensure that the syndication efforts
of the Arrangers benefits from the existing lending relationships of the Company
and the Seller,

 

(c)  at the expense of the Company, host, with the Arrangers, one or more
meetings of prospective lenders, and, in connection with any such lender meeting
(a “Lender Meeting”), consulting with the Lead Arranger with respect to the
presentations to be made at any such Lender Meeting, and making available
appropriate officers and other representatives of the Company (and using
commercially reasonable efforts, senior management and representatives of the
Acquired Business) to attend and participate, and allowing Arrangers to
participate in rehearsing such presentations prior to such Lender Meetings, as
reasonably requested by Lead Arranger, and

 

(d)  promptly prepare and provide (and to use its commercially reasonable
efforts to cause the Acquired Business to assist in the preparing and providing)
to Arrangers such information with respect to the Company and its subsidiaries
(including the Acquired Business) and the Transactions as Arrangers may
reasonably request, including, without limitation, (i) a confidential
information memorandum that includes information with respect to the Company and
its subsidiaries (including the Acquired Business) and the Transactions as
Arrangers may reasonably request, including the Projections, all in form and
substance reasonably satisfactory to the Arrangers (the “Marketing Materials”),
and (ii) a version of the Marketing Materials (the “Public Information
Materials”) that does not contain Projections or other material non-public
information concerning the Company and its subsidiaries (including the Acquired
Business) or its securities for purposes of the United States federal and state
securities laws (“Material Non-Public Information”).  

 

 16 

 

 

The Company understands that in arranging and syndicating the Credit Facility,
Arrangers may use and rely on the Marketing Materials without independent
verification thereof.  Until the earlier of 60 days after the Closing Date and a
Successful Syndication, the Company will promptly notify the Arrangers of any
changes in circumstances that could be expected to call into question the
continued reasonableness of any assumption underlying the Projections and agrees
to update the Marketing Materials as may be reasonably requested by Arrangers.

 

Before distribution of any Marketing Materials (a) to prospective lenders that
do not wish to receive Material Non-Public Information concerning the Company
and its subsidiaries (including the Acquired Business) or their securities (such
lenders, “Public Lenders;” all other lenders, “Private Lenders”), the Company
agrees to provide the Arrangers with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
Material Non-Public Information therein and (b) to prospective Private Lenders,
the Company agrees to provide Arrangers with a customary letter authorizing the
dissemination of those materials.  In addition, at the request of Arrangers, the
Company will identify Public Information Materials by clearly and conspicuously
marking the same as “PUBLIC.”  The Company agrees that the Arrangers may
distribute the following documents to all prospective lenders, unless the
Company advises the Arrangers in writing (including by email) within a
reasonable time prior to their intended distributions that such material should
only be distributed to prospective Private Lenders: (i) administrative materials
for prospective lenders such as lender meeting invitations and funding and
closing memoranda, and (ii) other materials intended for prospective lenders
after the initial distribution of the Marketing Materials, including drafts and
final versions of the definitive documentation for the Credit Facility.  If the
Company advises the Arrangers that any of the foregoing items should be
distributed only to Private Lenders, then Arrangers agree not to distribute such
materials to Public Lenders without the prior written consent (including by
email) of the Company, not to be unreasonably withheld or delayed.

 

To ensure an orderly and effective syndication of the Credit Facility, the
Company agrees that:

 

(a) from the date hereof until the earlier of the completion of a Successful
Syndication and 60 days following the Closing Date, the Company will not, and
will not permit any of its subsidiaries to, and will require that the Acquired
Business (but not the Seller) agree not to, syndicate or issue, attempt to
syndicate or issue, announce or authorize the announcement of the syndication or
issuance of, or engage in discussions concerning the syndication or issuance of,
any debt facility, or debt security, syndicated credit facilities, or bank or
institutional financings of the Company or any of its subsidiaries, including
the Acquired Business (other than the syndication of the Credit Facility as
contemplated hereby and the syndication of the Term Loan Facility), including
any renewals or refinancings of any existing debt facility, without the prior
written consent of the Arrangers, provided, that, the foregoing shall not apply
to (i) purchase money financing of equipment, (ii) borrowings under existing
credit facilities, (iii) the Term Loan Facility and (iv) other immaterial
ordinary course indebtedness, and

 

(b) the Arrangers shall have a syndication period prior to the Closing Date
commencing on January 6, 2017 and ending February 15, 2017.

 

 17 

 

 

Notwithstanding any other provision of the Commitment Letter or this Annex B to
the contrary and notwithstanding any syndication, assignment or other transfer
by any Initial Lender  (a) no Initial Lender shall be relieved, released or
novated from its obligations hereunder (including its obligation to fund its
applicable percentage of the Credit Facility on the Closing Date upon the
satisfaction (or waiver by the Commitment Parties) of the conditions specified
in Section 6 of the Commitment Letter) in connection with any syndication,
assignment or other transfer until after the initial funding of such Initial
Lender’s commitment under the Credit Facility on the Closing Date or the Company
otherwise agrees in writing, which consent shall not be unreasonably withheld,
(b) no such syndication, assignment or other transfer shall, with respect to any
portion of any Initial Lender’s commitments to fund its applicable percentage of
the Credit Facility on the Closing Date, relieve such Initial Lender from its
obligations hereunder to fund its applicable percentage of the Credit Facility
on the Closing Date upon the satisfaction (or waiver by the Commitment Parties)
of the conditions specified in Section 6 of the Commitment Letter, except to the
extent such portion is otherwise funded upon the initial funding on the Closing
Date) and (c) unless the Company agrees in writing, each Initial Lender,
Commitment Party and Arranger shall retain exclusive control over all rights and
obligations with respect to its commitments in respect of the Credit Facility,
including all rights with respect to consents, waivers, modifications,
supplements and amendments, until the Closing Date has
occurred.  Notwithstanding the foregoing restrictions set forth herein, the
Company hereby acknowledges and agrees that the Commitment Parties shall be
permitted to syndicate up to 20% of the Credit Facility to Citizens Bank, N.A.
(pursuant to a customary joinder agreement to the Commitment Letter, which shall
be acknowledged by the Company (the “Citizens Joinder”).  Upon the execution and
delivery of such Citizens Joinder, Citizens Bank, N.A. shall join the Commitment
Letter as a Commitment Party and an Initial Lender and each other Commitment
Party and Initial lender shall be relieved of their obligations with respect to
the commitments so assigned to Citizens Bank, N.A.  The parties acknowledged
that any further syndication, assignment or other transfer shall be subject to
the provisions set forth in this paragraph above.

 

 18 

 

 

CONFIDENTIAL

 

EXHIBIT A

 

FRED’S, INC.

 

Transaction Description
December 19, 2016

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter or the other Exhibits and Annexes thereto.

 

The Company (through one or more of its wholly-owned domestic subsidiaries)
intends to acquire (the “Acquisition”) all of the Purchased Assets and assume
the Assumed Liabilities (as each of such terms is defined in the Acquisition
Agreement as in effect on the date hereof) of not less than 750, but up to
1,000, retail stores of Rite Aid Corporation (the “Acquired Business”) from Rite
Aid Corporation (“Seller”), all as set forth in the Acquisition Agreement as
defined below.  In connection therewith:

 

(a)  The Acquisition will be effected pursuant to the Asset Purchase Agreement
by and among the Company and Seller, and for the limited purposes set forth
therein, Walgreen Boots Alliance, Inc. (and together with the schedules and
exhibits thereto and the Ancillary Agreements referred to therein, the
“Acquisition Agreement”).  Such Acquisition shall be consummated pursuant to an
initial Closing  and one or more Subsequent Closings (each, as defined in the
Acquisition Agreement) (such retail store locations and the related assets
acquired pursuant to a Subsequent Closing, being hereinafter a “Series”,
provided that, all retail store locations and the related assets acquired
pursuant to a Series of Subsequent Closings  (each an “Acquired Store Series”)
occurring on consecutive business days (with an average of not less than 50
retail stores per day acquired pursuant thereto (or, if less, (x) the entire
remaining balance of stores and related assets to be acquired by the Company
pursuant to the Acquisition Agreement, (y) at any time after to the date that
the Borrowers shall have acquired 67% of all retail store locations and related
assets required to be acquired pursuant to the Acquisition Agreement, up to 25
separate transfers of one or more retail store locations and related assets to
be acquired by the Company pursuant to the Acquisition Agreement or (z) as
agreed to by Agent) shall be deemed to form a part of the same Acquired Store
Series). Following the Acquisition, the Acquired Business will be owned by the
Company, except for any assets to be acquired in connection with any Subsequent
Closing or the Distribution Center Closing (as each of such terms are defined in
the Acquisition Agreement as in effect on the date hereof).

 

(b)  The Acquired Business will be released from all obligations in connection
with any debt for borrowed money, including the credit facility provided to
Seller and its subsidiaries for which Citibank, N.A. is the agent (the “Existing
Credit Facility”) and any security interests in, encumbrances or liens on any of
the assets of the Acquired Business (other than Permitted Liens (as defined in
the Acquisition Agreement)) will be released and terminated (such release of
obligations and the termination and discharge of such liens and encumbrances,
the “Release”).

 

(d)  Borrowers and the other Loan Parties (as defined in Exhibit B) will enter
into the Credit Facility and the applicable Loan Documents.

 

(e)  Borrowers will enter into a term loan facility on the terms and conditions
set forth in that certain $600,000,000 Senior Secured Term Loan Facility
Commitment Letter, dated on or about the date hereof, by and among the Company,
MLPFS, as arranger and agent and the other parties thereto, with such changes
thereto as are reasonably satisfactory to the Arrangers (the “Term Loan
Facility”), which shall be secured by liens that are subordinated to the liens
securing the Credit Facility, except for the liens on equipment, fixtures, real
property and certain related assets that secure the Term Loan Facility which
will be senior to the liens securing the Credit Facility.

 

 A-1 

 

 

(f) The fees, premiums, expenses and other transaction costs incurred in
connection with the Transactions that are due and payable on or prior to the
Closing Date (the “Transaction Costs”) will be paid.

 

(g)  The proceeds of the Credit Facility and Term Loan Facility will be used to
pay the consideration and other amounts owing in connection with the Acquisition
under the Acquisition Agreement, to pay all or a portion of the Transaction
Costs and for general corporate purposes.

 

The Acquisition, the Release, the Credit Facility and the Term Loan Facility and
the other transactions described above or related thereto are collectively
referred to as the “Transactions”.  

 

 A-2 

 

 

EXHIBIT B
TO
COMMITMENT LETTER

 

FRED’S, INC.

 

$1,050,000,000 Senior Secured Revolving Loan Facility
(“Credit Facility”)

 

Summary of Principal Terms and Conditions
December 19, 2016

 

This Summary of Principal Terms and Conditions (the “Term Sheet”) is part of the
commitment letter, dated December 19, 2016 (the “Commitment Letter”), addressed
to Fred’s, Inc. (the “Company”) by Bank of America, N.A. (“Bank of America”),
Merrill Lynch, Pierce, Fenner & Smith Incorporated (together, with its
designated affiliates, “MLPFS”, and together with Bank of America, “BofA”) and
Regions Business Capital, a Division of Regions Bank (“Regions”) and is subject
to the terms and conditions of the Commitment Letter.  Capitalized terms used
herein and the accompanying annexes shall have the meanings set forth in the
Commitment Letter unless otherwise defined herein.

 

Borrowers:   The Company, AFAE, LLC and any other wholly-owned subsidiary of the
Company organized under the laws of the United States or a State or
instrumentality thereof with assets to be included in the Borrowing Base
(individually, a “Borrower” and collectively, “Borrowers”).  All references to
Borrowers shall mean such subsidiaries of the Company after giving effect to the
Acquisition.       Guarantors:   Each of the Company’s existing and subsequently
acquired or organized direct or indirect subsidiaries that are not Borrowers
(collectively, the “Guarantors”, and together with Borrowers, individually a
“Loan Party” and collectively, “Loan Parties”); provided, that, Guarantors shall
not include (a) any non-US subsidiary of the Company organized or acquired after
the Closing Date that is a “controlled foreign corporation” (within the meaning
of Section 957 of the Internal Revenue Code) (“CFC”) and any U.S. subsidiary of
the Company that is treated as a “disregarded entity” for federal income tax
purposes the sole assets of which are equity interests in CFCs and that has no
material assets or material operations other than the equity interests of CFC’s
(such entity, a “CFC Holdco”), (b) immaterial subsidiaries (to be defined in a
mutually acceptable manner as to individual and aggregate revenues and assets),
and (c) special purpose entities whose only assets consist of real estate,
improvements and fixtures thereon that are subject to existing mortgages to
secure debt for borrowed money.   Notwithstanding the foregoing, in the event
any holder of any debt for borrowed money of any Loan Party obtains any guaranty
from any such CFC or such CFC Holdco, then, in such event, such CFC and/or CFC
Holdco shall be required to provide a guaranty of the obligations under the
Credit Facility.  Agent may agree that the special purpose entity that owns
certain intellectual property used by the Company, which is expected to be
dissolved and its assets transferred to the Company, will not be a Guarantor,
provided, that, (i) if such company is not dissolved and all of its assets are
not transferred to the Company within 6 months after the Closing Date, such
entity will become a Guarantor and all of its assets subject to the perfected
security interest of Agent and (ii) prior to such dissolution and transfer, such
company will not engage in any business activities, own any material assets or
have any material obligations or liabilities, other than the intellectual
property that it currently owns, the licensing thereof, and transactions
directly related thereto.

 

 B-1 

 

 

Agent:   Bank of America (in such capacity, “Agent”).       Collateral Agent:  
Bank of America and Regions as co-collateral agents (in such capacities,
“Collateral Agents”).  The Collateral Agents and Agent shall enter into a
customary co-collateral agent’s agreement, pursuant to which, among other
things, Collateral Agents shall have rights as expansive as the rights afforded
to the Agent under the Loan Document relating to (i) (x) the definition of the
term “Excess Availability” and any component of such definition, and (y) the
definitions in the Loan Documents of the Borrowing Base and the FILO Borrowing
Base and any component of each such definition (including, without limitation,
reserves, advance rates and eligibility criteria), (ii) reporting requirements
and appraisals, examinations and collateral audits, and (iii) the establishment,
determination, modification or release of any of the reserves established
pursuant to the Loan Documents.       Syndication Agent:   Regions as
syndication agent (in such capacity, “Syndication Agent”).      
Co-Documentation Agents:   To be determined.       Lenders:   Bank of America,
Regions, and such other institutions as may become parties to the Credit
Facility as lenders (collectively, “Lenders”) but not including any Disqualified
Lenders.  Lenders holding commitments under the ABL Revolving Facility are
referred to herein, collectively, as the “Revolving Lenders”.  Lenders holding
commitments or term loans under the ABL FILO Term Facility are referred to
herein, collectively, as the “FILO Term Lenders”.           The term
“Disqualified Lender” means (i) any natural person, (ii) those banks, financial
institutions and other institutional lenders and investors that have been
separately identified in writing by the Company to Arrangers prior to the date
of the Commitment Letter, (iii) those persons that are competitors of the
Company that are separately identified by the Company to Arrangers in writing
(it being understood and agreed that any bona fide debt funds or any financial
investors in such persons shall not constitute a competitor thereof) prior to
the date of the Commitment Letter or from time to time thereafter (and if after
the date of the Commitment Letter subject to the approval of Agent and provided
that such notice shall not apply to retroactively disqualify any parties that
have previously acquired an assignment of or participation interest in the loans
or commitments in respect of the Credit Facility), and (iv) in the case of each
of clauses (i), (ii) and (iii), any of their affiliates that are clearly
identifiable as such by their names or identified in writing by the Company to
Arrangers.

 

 B-2 

 

 

Swing Line Lender:   Bank of America (in such capacity, “Swing Line Lender”).  
    Letter of Credit Issuer:   Bank of America, Regions and other Lenders who
shall agree to become a letter of credit issuer (in such capacity, each an
“Issuing Bank”), with such sublimits as each may require for the outstanding
aggregate amount of Letters of Credit issued by it at any time.       Joint Lead
Arrangers and Bookrunners:   MLPFS and Regions (in such capacities,
“Arrangers”).       Credit Facility:   A senior secured asset-based credit
facility provided to Borrowers in an aggregate principal amount of
$1,050,000,000 consisting of (a) senior secured asset-based term loans advanced
on a “first-in, last-out” basis in an aggregate principal amount of
$200,000,000, subject to the terms and conditions contained herein (the “ABL
FILO Term Facility”) and (b) a senior secured asset-based revolving loan and
letter of credit facility in an aggregate principal amount of $850,000,000,
subject to the Borrowing Base as provided herein and other terms and conditions
contained herein (the “ABL Revolving Facility”).  Amounts under the Credit
Facility will be available in U.S. dollars.           The term “Maximum Credit”
as used herein means the aggregate amount of the commitments under the ABL
Revolving Facility.  In the event that at least 865 stores are not purchased
under the Acquisition Agreement or if the final Subsequent Closing does not
occur prior to the one year anniversary of the Closing Date, the Lenders shall
be entitled to reduce the Maximum Credit in manner and subject to terms to be
agreed.             Revolving loans under the ABL Revolving Facility (the
“Revolving Loans”) may be drawn, repaid and reborrowed.           The entire
principal amount of the ABL FILO Term Facility will be available in a single
drawing on the date that is the earlier to occur of (x) the date that the
Borrower shall have acquired 625 retail store locations (and related assets)
required to be acquired pursuant to the Acquisition Agreement and (y) September
30, 2017 (or such earlier date as may be requested by the Borrowers upon five
(5) business days’ written notice to Agent) (subject to the implementation of
any applicable ABL FILO Push Down Reserve as provided herein and other terms and
conditions contained herein), provided that in each such case, the entire Term
Loan Facility shall be fully funded at such time.  The term loans advanced under
ABL FILO Term Facility (the “ABL FILO Term Loans”) may not be repaid or prepaid,
except (i) in connection with a termination of all commitments under the Credit
Facility and payment in full of all secured obligations under or described in
the Credit Facility or (ii) twelve full months after giving effect to the final
Subsequent Closing, if the FILO Prepayment Conditions (as described below) are
satisfied.  

 

 B-3 

 

 

    “FILO Prepayment Conditions” means, at the time of determination with
respect to any prepayment of the ABL FILO Term Loans, the following:          
(a)   as of the date of any such prepayment, and after giving effect thereto, no
default or event of default shall exist or have occurred and be continuing,    
      (b)   as of the date of any prepayment, on a pro forma basis and after
giving effect thereto:  (A) the Excess Availability for the immediately
preceding 30 consecutive day period shall have been not less than the greater of
(1) 30.0% of the Combined Loan Cap or (2) $450,000,000, (B) the Excess
Availability on the date of such prepayment shall be not less than the greater
of such amounts, and (C) Excess Availability as projected as of the end of each
month for each of the twelve (12) months following such prepayment shall be not
less than the greater of such amounts; and           (c)   Agent shall have
received a certificate of an authorized officer of Borrowers certifying as to
compliance with the preceding clauses and demonstrating (in reasonable detail)
the calculations required thereby.           The ABL FILO Term Loans that are
repaid or prepaid may not be reborrowed.           The Company will be appointed
to act as the agent for Loan Parties for all purposes of dealing with Agent,
Issuing Bank, and Lenders, including requesting Revolving Loans and Letters of
Credit.       Facility Increase:   Borrowers will have the option to increase
the aggregate amount of the commitments under the ABL Revolving Facility (each,
a “Facility Increase”) (x) in an aggregate amount not to exceed on the Closing
Date $150,000,000 (solely to the extent there shall be a Successful Syndication
as of such date), in increments of $75,000,000, provided, that, as to any such
Facility Increase on the Closing Date, the commitments under the Term Loan
Facility shall be reduced on a dollar-for-dollar basis by the amount of such
Facility Increase, such that the principal amount of the Credit Facility and the
Term Loan Facility shall not, in the aggregate, exceed $1,650,000,000 and (y) in
an aggregate amount not to exceed for all Facility Increases after the Closing
Date $200,000,000, provided, that, as to each Facility Increase after the
Closing Date, each of the following conditions is satisfied:  (a) Borrowers
shall deliver to Agent a certificate of each Loan Party dated as of the
effective date of such Facility Increase (the “Increase Effective Date”) signed
by a responsible officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) certifying that, before and after giving effect to such increase, the
representations and warranties contained in the Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date; (b) Borrowers shall have
paid such fees and other compensation to Arrangers as may be agreed; (c)
Borrowers shall deliver to Agent and Lenders an opinion or opinions, in form and
substance reasonably satisfactory to Agent, from counsel to Borrowers reasonably
satisfactory to Agent and dated the Increase Effective Date; (d) Borrowers shall
have delivered such other instruments, documents and agreements as Agent may
have reasonably requested; (e) as of the Increase Effective Date and after
giving effect thereto, no default or event of default exists; (f) each such
Facility Increase shall be in minimum increments of $10,000,000; (g) each such
Facility Increase shall be offered to each of the existing Lenders on a pro rata
basis and, to the extent the existing Lenders do not agree to provide the entire
amount of the requested Facility Increase, to new Lenders reasonably acceptable
to Agent; (h) no Lender shall be required to provide additional commitments for
such Facility Increase; (i) such Facility Increase shall be subject to obtaining
additional commitments of Lenders (whether existing Lenders or new Lenders); (j)
the terms of such Facility Increase shall be the same as for all commitments
under the ABL Revolving Facility (other than as to fees payable for such
additional commitments); and (k) Agent and Lenders shall have received not less
than 10 business days’ prior written notice of the request prior to the
effectiveness of any Facility Increase.  For certainty, with respect to Facility
Increases occurring on or prior to the Closing Date, (i) no Initial Lender or
any other Lender shall have any obligation to provide any additional commitments
for such Facility Increase, (ii) such Facility Increase shall be subject to the
approval of the Arrangers and (iii) the terms of such Facility Increase shall be
the same as for all other commitments under the ABL Revolving Facility.

 

 B-4 

 

 

    In no event shall the fees, interest rate and other compensation offered or
paid in respect of additional commitments or increase in commitments have higher
rates than the amounts paid and payable to the then existing Lenders in respect
of their commitments, unless the fees, interest rate and other compensation
payable to the then existing Lenders are increased to the same as those paid in
connection with the new or additional commitments, except for the initial fee
payable in respect of the new or additional commitment of a Lender.      
Letters of Credit Subfacility:   A portion of the ABL Revolving Facility will be
available for letters of credit arranged by Agent and issued by an Issuing Bank
(“Letters of Credit”) in an aggregate amount at any time outstanding not to
exceed $100,000,000.  Letters of Credit will reduce the amount of the Revolving
Loans available under the Borrowing Base and the Maximum Credit.          
Letters of Credit will be issued by the Issuing Bank and each Lender will
purchase an irrevocable and unconditional participation in each Letter of
Credit.           If any Lender becomes a “Defaulting Lender”, then the Letter
of Credit exposure of such Defaulting Lender will automatically be reallocated
among the non-defaulting Lenders pro rata in accordance with their commitments
under the ABL Revolving Facility up to an amount such that the revolving credit
exposure of each such non-defaulting Lender does not exceed its commitments.  In
the event such reallocation does not fully cover the exposure of such Defaulting
Lender, the Issuing Bank may require Borrowers to repay (or provide cash
collateral for) such “uncovered” exposure in respect of the Letters of Credit
and will have no obligation to provide Letters of Credit to the extent such
Letters of Credit would result in the exposure of the non-defaulting Lenders
exceeding their commitments under the ABL Revolving Facility.

 

 B-5 

 

 

Swing Line Facility:   A portion of the ABL Revolving Facility will be available
as swing line loans (“Swing Line Loans”) with a sublimit on Swing Line Loans to
Borrowers outstanding at any time of $100,000,000 (the “Stated Swing Line
Limit”); provided, however, that notwithstanding the Stated Swing Line Limit and
solely during the Acquisition Period (as hereinafter defined), the Swing Line
Lender may (in its sole and absolute discretion and in lieu of Agent requiring
Lenders to make Revolving Loans or FILO Loans), make Swing Line Loans available
to the Borrowers to fund the purchase price of the Purchased Assets acquired in
connection with any Subsequent Closing.  Swing Line Loans will reduce the amount
of the Revolving Loans available under the Borrowing Base and the Maximum
Credit.  The term “Revolving Loans” as used herein includes Swing Line Loans,
except as otherwise provided herein.             Swing Line Loans will be made
available by Swing Line Lender and each Lender will purchase an irrevocable and
unconditional participation in each Swing Line Loan.           If any Lender
becomes a “Defaulting Lender”, then the swing line exposure of such Defaulting
Lender will automatically be reallocated among the non-defaulting Lenders pro
rata in accordance with their commitments under the ABL Revolving Facility up to
an amount such that the revolving credit exposure of each such non-defaulting
Lender does not exceed its commitments.  In the event such reallocation does not
fully cover the exposure of such Defaulting Lender, the Swing Line Lender may
require Borrowers to repay such “uncovered” exposure in respect of the Swing
Line Loans and will have no obligation to make Swing Line Loans to the extent
such Swing Line Loans would result in the non-defaulting Lenders exceeding their
commitments.           Swing Line Loans shall be repaid by the Borrowers (other
than with the proceeds of other Swing Line Loans) no later than 7 days after the
funding thereof (or, during the Acquisition Period, such other increased
frequency as may be required by the Swing Line Lender).       Borrowing Base and
FILO Borrowing Base:   Revolving Loans and Letters of Credit shall be provided
to Borrowers subject to the terms and conditions of the Loan Documents (which
will be consistent with the terms of this Commitment Letter) and availability
under the ABL Revolving Facility will be calculated as follows (the “Borrowing
Base”):         (a)   90% of the face amount of eligible credit card receivables
of Borrowers; plus           (b)   85% of the net amount of eligible pharmacy
receivables of Borrowers; plus           (c)   90% of the Net Recovery
Percentage of eligible merchandise inventory (other than pharmacy inventory) of
Borrowers multiplied by the value of such eligible inventory; plus

 

 B-6 

 

 

    (d)   90% of the Net Recovery Percentage of eligible pharmacy inventory of
Borrowers multiplied by the value of such eligible inventory; plus          
(e)   Pharmacy Scripts Availability; minus           (f)   the ABL FILO Push
Down Reserve; minus           (g)   the Term Loan Push Down Reserve; minus      
    (h)   applicable reserves established by Agent in its Permitted Discretion.
          The amount of the “Net Recovery Percentage” means the fraction,
expressed as a percentage (a) the numerator of which is the amount equal to the
recovery on the aggregate amount of the applicable category of eligible
inventory at such time on a “going out of business” basis (or, in the case of
any Acquired Store (through the period during which the Transition Services
Agreement is in effect), on a “store closing sale” basis) as set forth in the
most recent acceptable inventory appraisal received by Agent in accordance with
the requirements of the Loan Documents, net of operating expenses, liquidation
expenses and commissions reasonably anticipated in the disposition of such
assets and (b) the denominator of which is the original cost (or as to certain
categories of inventory as specified by Agent, the retail value) of the
aggregate amount of the eligible inventory subject to such appraisal.          
The “value” of each category of eligible inventory will be determined in
accordance with generally accepted accounting principles as consistently applied
by the Company pursuant to its then current practices (or in the case of certain
categories of inventory to be specified by Agent, the retail value thereof), but
in any event at all times consistent with the practices used in the most recent
field examination and appraisals that have been received by Agent.          
“Pharmacy Scripts Availability” means (x) 0%, in the event that no Facility
Increase is effected on the Closing Date, (y) 7.5%, in the event the Facility
Increase effected on the Closing Date is $75,000,000 and (z) 15%, in the event
the Facility Increase effected on the Closing Date is $150,000,000, in each
case, of the product of (i) the average per script “net orderly liquidation
value” of eligible prescription files (“pharmacy scripts”) based on the most
recent acceptable appraisal received by Agent in accordance with the
requirements of the Loan Documents, net of operating expenses, liquidation
expenses and commissions reasonably anticipated in the disposition of such
assets, multiplied by (ii) the number of eligible pharmacy scripts; provided
that in no event shall such amount exceed 20% of the Borrowing Base at any time.

 

 B-7 

 

 

    The term “Permitted Discretion” as used in this Term Sheet with reference to
Agent, shall mean a determination made in good faith in the exercise of its
reasonable (from the perspective of a secured asset based lender in credit
facilities of this type) business judgment based on how an asset-based lender
with similar rights providing a credit facility of the type set forth herein
would act in similar circumstances at the time with the information then
available to it.           The ABL FILO Term Facility shall be provided to
Borrowers subject to the terms and conditions of the Loan Documents (which will
be consistent with the terms of this Commitment Letter).  The FILO Borrowing
Base will be calculated as follows (the “FILO Borrowing Base”):          
(a)   the FILO Pharmacy Scripts Availability; minus           (b)   applicable
reserves established by Agent in its Permitted Discretion (provided that such
reserves shall not be duplicative of reserves maintained against the Borrowing
Base).           “FILO Pharmacy Scripts Availability” means 20% of the product
of (i) the average per script “net orderly liquidation value” of eligible
prescription files (“pharmacy scripts”) based on the most recent acceptable
appraisal received by Agent in accordance with the requirements of the Loan
Documents, net of operating expenses, liquidation expenses and commissions
reasonably anticipated in the disposition of such assets, multiplied by (ii) the
number of eligible pharmacy scripts.           If at any time, and for so long
as, the outstanding amount of the ABL FILO Term Loans under the ABL FILO Term
Facility exceeds the FILO Borrowing Base, Agent shall establish and maintain a
reserve against the Borrowing Base in an amount equal to the difference between
(a) such outstanding amount of the loans under the ABL FILO Term Facility and
(b) FILO Borrowing Base at such time (the “ABL FILO Push Down Reserve”).       
    From and after the date of delivery of a notice (a “Notice of TSA
Termination”) from the Borrowers and the Sellers of their intention to terminate
the Transition Services Agreement, upon which termination, the Borrowers would
be required to purchase the Distribution Center (as such term is defined in the
Acquisition Agreement as in effect on the date hereof), Agent may, or shall upon
the request of the Required Lenders, establish reserves in an amount equal to
the purchase price of the Distribution Center (exclusive of the allocable share
of such purchase price in respect of inventory located at the Distribution
Center) (which reserves may be implemented from time to time and in incremental
amounts), which reserve shall be released upon the purchase of the Distribution
Center (as such term is defined in the Acquisition Agreement on the date hereof)
          If at any time the outstanding amount of the loans under the Term Loan
Facility exceed the borrowing base established under the Term Loan Facility,
Agent may be required to establish a reserve against the Borrowing Base in an
amount equal to the difference between (a) such outstanding amount of the loans
under the Term Loan Facility and (b) such term loan borrowing base at such time
(the “Term Loan Push Down Reserve”).  For purposes of the Term Loan Push Down
Reserve, Agent will be entitled to rely solely on the calculation made by
Borrowers unless Agent is notified by the Term Loan Agent (as defined below)
that such calculation is inaccurate.  In such event, Agent shall be entitled to
rely solely on the calculation of the Term Loan Push Down Reserve made by the
Term Loan Agent.

 

 B-8 

 

 

Eligibility:   Criteria for determining eligible credit card receivables,
eligible pharmacy receivables, eligible merchandise inventory, eligible pharmacy
inventory, and eligible pharmacy scripts will be in the Permitted Discretion of
Agent in accordance with Agent’s customary practices and as appropriate under
the circumstances as determined by Agent pursuant to field examinations and
other due diligence (it being understood that eligibility criteria with respect
to the foregoing as of the Closing Date shall be mutually acceptable to the
Collateral Agents).           Notwithstanding anything contained herein to the
contrary, Agent will retain the right from time to time to establish or modify
standards of eligibility and reserves against availability that it deems
necessary or appropriate in its Permitted Discretion.  The right of Agent to
establish reserves will be in accordance with its customary practices in the
exercise of its Permitted Discretion and as may be applicable under the
circumstances based on its field examination and other due diligence to be
conducted and for matters that adversely affect the Collateral, its value or the
amount that Agent might receive from the sale or other disposition thereof or
the ability of Agent to realize thereon, defaults and other matters.  The amount
of any reserve established by Agent shall have a reasonable relationship to the
event, condition or other matter which is the basis for such reserve as
determined by Agent in its Permitted Discretion and to the extent that such
reserve is in respect of amounts that may be payable to third parties the
applicable reserve may be deducted from the Maximum Credit at any time that such
limit is less than the amount of the Borrowing Base.  It is understood and
agreed that reserves as of the Closing Date shall be mutually acceptable to the
Collateral Agents.       Optional Prepayments:   The Revolving Loans may be
prepaid in whole or in part from time to time without penalty or premium, but
including all breakage or similar costs actually incurred by a Lender.          
  The ABL FILO Term Loans may not be prepaid except as expressly provided under
the heading “Credit Facility” above.       Mandatory Prepayments:   Borrowers
will be required to repay Revolving Loans and provide cash collateral to the
extent that Revolving Loans and Letters of Credit exceed the lesser of the
Borrowing Base then in effect or the Maximum Credit, in each case, in cash
without any prepayment premium or penalty (but including all breakage or similar
costs).           At any time there is a Cash Dominion Event, all proceeds of
Collateral shall be applied to the obligations under the Credit Facility in a
manner to be agreed.

 

 B-9 

 

 

    In addition, Borrowers will be required to make prepayments:          
(a)   in an amount equal to 100% of the net cash proceeds of asset dispositions
(except for dispositions resulting from casualty losses or condemnations and
subject to exceptions to the extent mutually agreed upon and including sales in
the ordinary course of business, but not any bulk sales);           (b)   in an
amount equal to 100% of the net cash proceeds of any debt issued by any Loan
Party or its subsidiaries (other than certain categories of permitted debt to be
specified);           (c)   in an amount equal to 100% of the net cash proceeds
of any equity issuance by any Loan Party or its subsidiaries (other than equity
issuances by a Loan Party or its subsidiary to its or their members or
management and other employees, in each case as to such members, management or
other employees pursuant to employee stock or option plans approved by the board
of directors and other exceptions to be agreed);           (d)   in an amount
equal to 100% of the net cash proceeds of casualty insurance and condemnation
receipts received by any Loan Party or its subsidiaries, subject to reinvestment
rights to be agreed;           (e)   in an amount equal to 100% of the net
proceeds of extraordinary receipts (the definition of which is to be agreed).  
        Mandatory prepayments specified in clauses (a) through (e) will be
applied first to the Revolving Loans (without permanent reduction in
commitments), to cash collateralize Letters of Credit and then to the
outstanding ABL FILO Term Loans in the event that the asset sold or that is the
basis for the receipts is ABL Priority Collateral or first to the loans under
the Term Loan Facility in the event that the asset sold is the basis for the
receipts is Term Loan Priority Collateral; provided that, if the Prepayment
Exception Conditions are satisfied at the time of a prepayment under clauses (b)
or (c) above, such amounts may be applied first to the loans under the Term Loan
Facility and thereafter to the Revolving Loans (and in the case of the Revolving
Loans, without permanent reduction in commitments), to cash collateralize
Letters of Credit and then to the outstanding ABL FILO Term Loans.           The
“Prepayment Exception Conditions” means:  (A) no Default or Event of Default has
occurred and is continuing, (B) Excess Availability for the immediately
preceding 30 consecutive day period shall have been (i) for the period from the
Closing Date through the second anniversary of the Closing Date, not less than
the greater of (1) 35% of the Combined Loan Cap or (2) $450,000,000 and (ii)
thereafter, not less than the greater of (1) 30% of the Combined Loan Cap or (2)
$400,000,000, (C) after giving effect to any such payment, the Excess
Availability shall be not less than the greater of such amounts in the foregoing
clause (B), (D) Excess Availability as projected as of the end of each month for
each of the twelve (12) months following such payment shall be not less than the
greater of such amounts in the foregoing clause (B), and (E) the Fixed Charge
Coverage Ratio, on a pro forma basis, after giving effect to the incurrence of
such debt (x) based on the most recent financial statement received by Agent
prior to the date thereof for the 12 month period prior thereto and (y) as
projected as of the end of each month for each of the twelve (12) months
following the incurrence of such debt, in each case of clause (x) and (y), shall
be not less than 1.00 to 1.00.

 

 B-10 

 

 

Interest and Fees:   See Schedules 1 and 2 to this Exhibit B and the Fee
Letters.       Use of Proceeds:   The proceeds of the Loans and Letters of
Credit will be used by Borrowers (a) on the Closing Date, for the payment of a
portion of the consideration for the Acquisition, (b) to pay costs, expenses and
fees in connection with the Credit Facility, the Acquisition and the other
Transactions, and (c) on and after the Closing Date, for payment of
consideration for the acquisition of additional retail stores and related assets
and/or the Distribution Center pursuant to, and in accordance with the terms of
the Acquisition Agreement and for working capital of Borrowers and their
subsidiaries and other general corporate purposes including funding permitted
acquisitions and capital expenditures.       Closing Date:   The date on or
before June 30, 2017 on which the conditions set forth in Section 6 of the
Commitment Letter are satisfied or waived and the initial funding of loans under
the Credit Facility (the “Closing Date”).       Term:   5 years from the Closing
Date (the “Maturity Date”).       Collateral:   Subject to the Certain Funds
Provisions and the limitations set forth below, to secure all obligations of
each Loan Party, (a) first priority (subject to certain specified permitted
liens), perfected security interests in and liens on all ABL  Priority
Collateral and (b) second priority (subject to certain specified permitted
liens), perfected security interests in and liens on all Term Loan Priority
Collateral subordinate only to the liens securing the Term Loan Facility
pursuant to the terms of the Intercreditor Agreement (as defined below).        
  “ABL Priority Collateral” means all present and future assets and properties
of the Loan Parties, including (a) accounts (other than accounts arising under
contracts for sale of Term Loan Priority Collateral as such term is defined
below) and payment intangibles, including credit card receivables, (b) general
intangibles (including all intellectual property and loans or advances payable
by a Loan Party to any other Loan Party) and prescription files, (c) chattel
paper (other than chattel paper relating to Term Loan Priority Collateral), (d)
documents, (e) instruments (including any promissory notes), (f) supporting
obligations, (g) letters of credit and letter-of-credit rights, (g) deposit and
securities accounts, investment property (including any stock or other equity or
ownership interests in the subsidiaries and affiliates of each Loan Party), (h)
commercial tort claims, (i) inventory, (j) all books, records and documents
related to the foregoing (including databases, customer lists and other records,
whether tangible or electronic, which contain any information relating to any of
the foregoing and (k) all proceeds and products of any or all of the foregoing
in whatever form received, including proceeds of business interruption and other
insurance and claims against third parties), other than (x) Excluded Assets or
(y) to the extent constituting Term Loan Priority Collateral.

 

 B-11 

 

 

    “Term Loan Priority Collateral” means all present and future assets and
properties of the Loan Parties consisting of (a) equipment, (b) fixtures, (c)
motor vehicles, (d) fee and leasehold real property (including improvements and
rights related thereto), (e) any deposit account used exclusively for the
deposit of proceeds of Term Loan Priority Collateral, (f) to the extent
evidencing, governing, securing or otherwise related to any of the foregoing and
the other Term Loan Priority Collateral, documents, general intangibles
(excluding all intellectual property, any loans or advances payable by a Loan
Party to any other Loan Party and all prescription files), chattel paper,
instruments, investment property (excluding any stock or other equity or
ownership interests in the subsidiaries and affiliates of each Loan Party),
commercial tort claims, letters of credit, supporting obligations and letter of
credit rights, (g) accounts arising from contracts of sale of Term Loan Priority
Collateral and (h) all proceeds and products of any or all of the foregoing in
whatever form received (but not including proceeds of business interruption
insurance or any identifiable proceeds of ABL Priority Collateral), other than
Excluded Assets.           “Collateral” means the ABL Priority Collateral and
the Term Loan Priority Collateral.           Notwithstanding anything to the
contrary contained herein, except to the extent that Arrangers may determine
otherwise, the Collateral will not include real property.          
Notwithstanding anything to the contrary contained herein, the Collateral shall
not include the following (the “Excluded Assets”): (a) shares of any subsidiary
that is a CFC or a CFC Holdco, in each case in excess of sixty-five percent of
all of the issued and outstanding shares of capital stock of such subsidiary
entitled to vote to secure the obligations of Borrowers, if a pledge of a
greater percentage would result in material adverse tax consequences to the
Company, (b) leasehold interests in real property, (c) deposit accounts
exclusively used for trust, payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of any Loan Party’s employees, (d) any
rights or interests in any contract, agreement, lease, permit, license, charter
or license agreement, as such, if under the terms of such contract, agreement,
lease, permit, license, charter or license agreement covering real or personal
property, or applicable law with respect thereto, the valid grant of a security
interest or lien therein to Agent would constitute or result in a breach,
termination or default under such contract, agreement, lease, permit, license,
charter or license agreement and such breach, termination or default has not
been or is not waived or the consent of the other party to such contract,
agreement, lease, permit, license, charter or license agreement has not been or
is not otherwise obtained or under applicable law such prohibition cannot be
waived; provided, that, the foregoing exclusion shall in no way be construed (i)
to apply if any such prohibition is unenforceable under Sections 9-406, 9-407 or
9-408 of the Uniform Commercial Code or other applicable law or (ii) so as to
limit, impair or otherwise affect Agent’s unconditional continuing security
interests in and liens upon any rights or interests of a Loan Party in or to
monies due or to become due under any such contract, lease, permit, license,
charter or license agreement, (e) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law;
provided, that, upon submission and acceptance by the U.S. Patent and Trademark
Office of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a), such
intent-to-use trademark application shall be considered Collateral, (f) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited thereby, provided, that, the foregoing exclusion
shall in no way be construed (i) to apply if any such prohibition is
unenforceable under the Uniform Commercial Code or other applicable law or (ii)
so as to limit, impair or otherwise affect Agent’s unconditional continuing
security interests in and liens upon any proceeds thereof, (g) equipment owned
by any Loan Party on the date hereof or hereafter acquired that is subject to a
lien securing a purchase money obligation or capitalized lease permitted to be
incurred pursuant to the Loan Document if the contract or other agreement in
which such lien is granted validly prohibits the creation of any other lien on
such equipment, and (h) pledges and security interests prohibited by applicable
law, rule or regulation (including any legally effective requirement to obtain
the consent of any governmental authority). Proceeds of Excluded Assets shall be
deemed Collateral.  

 

 B-12 

 

 

    In addition, no actions will be required by Loan Parties to perfect security
interests in (i) motor vehicles or other assets subject to a certificate of
title other than by filing UCC or PPSA financing statements in the appropriate
jurisdiction, (ii) commercial tort claims with a value of less than an amount to
be agreed, (iii) promissory notes in an principal amount of less than an amount
to be agreed, (iv) share certificates of subsidiaries organized under the laws
of a jurisdiction outside of the United States or Canada and (v) store deposit
accounts which are not maintained at a depository bank where other deposit
accounts are and so long as funds in such accounts are remitted to a
concentration account on a daily basis or other regular periodic basis in a
manner consistent with the requirements contained under the heading “Cash
Management”.           As to specific items of Collateral, Agent may determine
not to perfect its security interest therein based on the de minimus value
thereof relative to the costs of such perfection.  The obligations secured shall
include hedging and bank product obligations of any Loan Party where a Lender or
an affiliate of a Lender is a counterparty.           Intercreditor arrangements
between Agent and the agent or other representative for the Term Loan Facility
(the “Term Loan Agent”) will be set forth in an intercreditor agreement (the
“Intercreditor Agreement”), which will be in form and substance reasonably
satisfactory to Agent, the Lenders, the Term Loan Agent and the Company.

 

 B-13 

 

 

Documentation:   Definitive loan documentation (collectively, the “Loan
Documents”), including, without limitation, a credit agreement, security
agreements, pledge agreements, guarantees, control agreements, evidence of
insurance coverage, lender’s loss payable endorsements as to casualty and
business interruption insurance, the Intercreditor Agreement, lien search
results, customary opinion letters of counsel to the Loan Parties, collateral
access agreements, collateral assignment of rights under acquisition documents
(including any transition services agreement), payoff letters, borrowing base
certificate and documents and agreements related to all of the foregoing, each
in form and substance reasonably satisfactory to the Company, Agent and
Arrangers.           The terms and provisions of the Loan Documents will be
mutually agreed upon, the terms of which (including materiality thresholds,
baskets, exceptions, qualifications and grace periods) will be negotiated in
good faith (giving due regard to the operational requirements, size, industry,
businesses, financial condition, leverage, capital structure, projected
performance, reporting and accounting systems, Excess Availability, collateral
and practices of the Company and its subsidiaries, the Transactions, and the
practices and procedures of Agent and the asset-based lending market), and will
be consistent with this Term Sheet (the “Documentation Principles”).          
With respect to lien waivers and access agreements from lessors of leased real
property or operators of premises where inventory of Borrowers is located,
Borrowers shall use commercially reasonable efforts to obtain such agreements
prior to closing for the corporate headquarters, distribution centers and
warehouses (but not for retail store locations) and to the extent not delivered
prior to closing, shall use commercially reasonable efforts to obtain such
agreements thereafter.  To the extent that Agent has not received a reasonably
acceptable lien waiver and access agreement for a leased or third party location
of any Loan Party consisting of a warehouse, distribution center or store
location in a state where a landlord has a lien under applicable law, Agent
shall establish a one-month reserve in respect of amounts payable under the
applicable lease or other agreement with such lessor or operator subject to
certain limitations to be agreed.       Representations and Warranties:  
Subject to the Certain Funds Provisions and the Documentation Principles,
limited to the following, and subject to materiality and other negotiated
limitations and exceptions, in each case as agreed by the parties, the credit
agreement governing the Credit Facility will contain the following
representations and warranties: due organization and qualification; accuracy of
financial information; subsidiaries; due authorization; no conflict;
governmental consents; binding obligations; perfected liens; title to assets; no
encumbrances; jurisdiction of organization; location of chief executive office;
organizational identification number; commercial tort claims; litigation;
compliance with law (including regulatory and licensing requirements),
regulation, etc. (including without limitation Regulations T, U and X,
Investment Company Act, the USA Patriot Act, environmental laws, FCPA, OFAC and
other anti-terrorism laws); no material adverse change; fraudulent transfer;
solvency; ERISA compliance; employee and labor matters; environmental matters;
intellectual property; leases; deposit accounts and securities accounts;
complete disclosure; material contracts; indebtedness; payment of taxes; margin
stock; the Acquisition and acquisition documents (including the Acquisition
Agreement and the Transition Services Agreement); eligible credit card
receivables, eligible pharmacy receivables, eligible inventory and other
eligible assets; location of inventory and equipment; inventory records;
insurance; no default; no brokers; equity interests; customer and trade
relations; no casualty.

 

 B-14 

 

 

Affirmative Covenants:   Subject to the Certain Funds Provisions and the
Documentation Principles, limited to the following, and subject to materiality
and other negotiated limitations and exceptions, in each case as agreed by the
parties, the credit agreement governing the Credit Facility will contain the
following affirmative covenants: financial statements, financial projections,
management letters and other information; notices of defaults, litigation and
other material events; collateral matters (including without limitation,
reporting, notices and appraisal requirements); payment of obligations; cash
management; reports and certificates; existence; maintenance of properties,
including implementation and maintenance of appropriate systems; taxes;
insurance; inspection; compliance with laws (including without limitation the
USA Patriot Act, FCPA, OFAC and other anti-terrorism laws and Medicaid/Medicare
or other regulatory laws); environmental; disclosure updates; formation of
subsidiaries; senior debt status; bank products; accounting changes; further
assurances; additional loan parties; lender meetings; material contracts
(including the Acquisition Agreement and the Transition Services Agreement);
employee and labor matters; new locations of Collateral; use of proceeds;
compliance with terms of leaseholds; books and records; accountants; physical
inventories; ERISA matters.           (a) Not later than 10 business days after
the Closing Date (or, if earlier, the date that is 5 business days after the
date the Company shall have provided to the lenders a request for the initial
borrowing under the Term Loan Facility), the Borrowers shall have received term
loan proceeds in an amount not less than 50% of the aggregate principal amount
of the Term Loan Facility (after giving effect to any reduction thereof on
account of any Facility Increase effected on the Closing Date) and (b) not later
than the earliest to occur of (x) the date that the Borrower shall have acquired
425 retail store locations (and related assets) required to be acquired pursuant
to the Acquisition Agreement, (y) September 30, 2017 and (z) 5 business days’
after the date the Company shall have provided to the lenders a request for the
borrowing of the remaining term loans under the Term Loan Facility, the
Borrowers shall have received all remaining proceeds of the term loans to be
made under the Term Loan Facility (subject, in each case, to the implementation
of any applicable Term Loan Push Down Reserve).  The proceeds of such Term Loans
(i) to the extent drawn to fund any portion of the purchase price payable in
connection with amounts payable with respect to the Purchased Assets under a
Subsequent Closing, shall (x) first, be applied to the payment of such purchase
price,  (y) second, be applied to the repayment of Revolving Loans under the
Credit Facility (without a reduction in the commitments relating thereto), in
each case, substantially concurrently with such borrowing and (ii) to extent not
drawn to fund any portion of the purchase price payable in connection with
amounts payable with respect to the Purchased Assets under a Subsequent Closing,
shall be applied to the repayment of Revolving Loans under the Credit Facility
(without a reduction in the commitments relating thereto), substantially
concurrently with such borrowing.

 

 B-15 

 

 

Collateral and Financial Reporting:   Collateral and financial reporting shall
be usual and customary for facilities of this nature and as may be deemed
appropriate by Agent, including:           (a)   At any time prior to the date
that the Borrowers shall have acquired 90% of all retail store locations (and
related assets) required to be acquired pursuant to the Acquisition Agreement,
weekly borrowing base certificates (except that, in connection with a Subsequent
Closing, such borrowing base certificate may be delivered upon the consummation
of a Subsequent Closing) and, thereafter, monthly borrowing base certificates so
long as Excess Availability is not less than the greater of (i) 20.0% of the
Combined Loan Cap or (ii) $250,000,000 and no default or event of default
exists, otherwise weekly; provided, that, at any time borrowing base
certificates are delivered on a weekly basis, it shall continue for not less
than four consecutive weeks;           (b)   field examinations and appraisals
as Agent may from time to time require (which at a minimum will be 1 field
examination and 1 appraisal each 12 month period), but no more than:          
(i)     2 field examinations and 2 appraisals of each of inventory and pharmacy
scripts in any 12 month period at the expense of Borrowers so long as Excess
Availability is not less than the greater of (A) 20.0% of the Combined Loan Cap
or (B) $250,000,000 during such 12 months;           (ii)    3 field
examinations and 3 appraisals of each of inventory and pharmacy scripts in any
12 month period at the expense of Borrowers if at any time Excess Availability
during such 12 months is less than the greater of (A) 20.0% of the Combined Loan
Cap or (B) $250,000,000; and           (iii)   such other field examinations and
appraisals as Agent may request at any time upon the occurrence and during the
continuance of an Event of Default at the expense of Borrowers, or at any time
at the expense of Agent;           (c)   monthly financial statements, annual
unqualified audited financial statements and projections (on a monthly basis);  
        (d)   other financial and collateral reports (including, rolling 13-week
cash flow projections and reporting); and           (e)    prior to the Closing
Date the Company shall provide monthly financial statements for Fred’s Inc. and
shall use reasonable best efforts to cause the Seller to deliver monthly
financial statements for the 865 retail stores of the Acquired Business
including the 4-Wall EBITDA.

 

 B-16 

 

 

    The term “Combined Loan Cap” means, at any time, (i) prior to the repayment
in full of the Term Loan Facility, the lesser of  (A) the Maximum Credit, plus
the then outstanding principal amount of the term loans and commitments under
the ABL FILO Term Facility, plus the then outstanding principal amount of the
loans and commitments under the Term Loan Facility or (B) the sum of the
Borrowing Base (without giving effect to the ABL FILO Push Down Reserve or the
Term Loan Push Down Reserve) plus the FILO Borrowing Base plus the borrowing
base under the Term Loan Facility and (ii) after the repayment in full of the
Term Loan Facility, the lesser of (A) the Maximum Credit plus the then
outstanding principal amount of the term loans and commitments under the ABL
FILO Term Facility or (B) the sum of the Borrowing Base (without giving effect
to the ABL FILO Push Down Reserve) plus the FILO Borrowing Base.           The
term “Loan Cap” means, at any time, the lesser of (i) the Borrowing Base at such
time and (ii) the Maximum Credit at such time.           The term “Excess
Availability” as used herein means, at any time, (i) the Loan Cap at such time
(plus, at any time prior to September 30, 2017 and solely to the extent the ABL
FILO Term Facility is not funded, the lesser of (x) FILO Borrowing Base and (y)
undrawn commitments under the ABL FILO Term Facility), minus (ii) the Revolving
Loans and Letters of Credit then outstanding.  At all times Excess Availability
is tested the Borrowers shall certify to the Agent that all expenses, including
rent, trade payables and amounts due under the Transition Services Agreement
have been paid in the ordinary course of business, in all material respects.    
      Through the later of the date that is (x) the six (6) month anniversary of
the Closing Date and (y) sixty (60) days following the date that the Borrowers
shall have acquired 80% of all retail store locations (and related assets)
required to be acquired pursuant to the Acquisition Agreement, the Agent will,
at the expense of the Borrowers, retain Berkeley Research Group, LLC as a
consultant and financial advisor (“Agent’s Advisor”) to provide: (i) financial
reporting and borrowing base validation services (including, without limitation,
rolling 13-week cash flow projections and reporting); (ii) pre-close evaluation
of the cash management and collateral reporting available off the clone system
following a month-end close during the ten (10) store pre-close testing project;
(iii) progress reporting on the Company’s progress relating to integration and
Transition Services Agreement processes; (iv) evaluation of the satisfactory
integration (during such period of engagement) and plan of integration of the
ERP system; and (v) financial advisory services as requested by the Agent and
approved by the Company.       Cash Management:   As of the Closing Date, Loan
Parties shall have a cash management system in form and substance reasonably
satisfactory to Agent (it being understood that a cash management system similar
in function to that of Rite Aid Corporation shall be satisfactory to
Agent).  Loan Parties will direct all credit card issuers and processors, and
those customers making payments on receivables, to remit payments to deposit
accounts that, subject to the Certain Funds Provision, are the subject of
control agreements among the applicable Loan Party, Agent and the depository
bank in form and substance reasonably satisfactory to Agent and Loan Parties
will be required to promptly remit any payments received by them to these
accounts.  Funds deposited into the deposit accounts of Loan Parties shall be
remitted to Agent for application to the obligations upon a Cash Dominion Event.

 

 B-17 

 

 

    “Cash Dominion Event” means (a) Excess Availability is less than the greater
of (i) 15.0% of the Combined Loan Cap at any time or (ii) $200,000,000, or (b)
an event of default exists or has occurred and is continuing; provided, that,  
        (i)     to the extent that the Cash Dominion Event has occurred due to
clause (a) of this definition, if Excess Availability shall be equal to or
greater than the applicable amount for at least 30 consecutive days, the Cash
Dominion Event shall no longer be deemed to exist or be continuing until such
time as Excess Availability may again be less than the amount in clause (a) of
this definition, and           (ii)    to the extent that the Cash Dominion
Event has occurred due to clause (b) of this definition, if such event of
default is cured or waived or otherwise no longer exists, the Cash Dominion
Event shall no longer be deemed to exist or be continuing.       Financial
Covenant:   Borrowers shall maintain minimum Excess Availability at all times
equal to the greater of (a) 10% of the Combined Loan Cap or (b) (x) from the
Closing Date through the 60 day anniversary of the Closing Date, $100,000,000
and (y) thereafter, $150,000,000.       Negative Covenants:   Subject to the
Certain Funds Provisions and the Documentation Principles, limited to the
following, and subject to materiality and other negotiated limitations and
exceptions (including baskets in amounts to be agreed for certain covenants), in
each case as agreed by the parties, the credit agreement governing the Credit
Facility will contain the following negative covenants: dividends,
distributions, redemptions and repurchases of capital stock; incurrence of debt
(including capital leases) and guarantees; repurchases, repayments, or
prepayment of subordinated debt or optional repurchases, prepayments or other
optional payments in respect of other debt; creation or suffering of liens;
loans, investments and acquisitions (including the acquisition of additional
store locations under the Acquisition Agreement after the Closing Date);
affiliate transactions; changes in the conduct of business, fiscal year or
accounting practices; asset sales, store closings, mergers, consolidations and
other fundamental changes; restrictions affecting subsidiaries; limitation on
amendment of organizational documents and certain material agreements (including
the Acquisition Agreement and Transition Services Agreement); use of proceeds;
inventory and equipment with bailees; bank accounts and credit card
arrangements; and burdensome agreements.

 

 B-18 

 

 

    The negative covenant on dividends, redemptions and repurchases of capital
stock and on optional prepayments of indebtedness will expressly allow such
dividends, redemptions and repurchases, or such optional prepayments, provided,
that, (i) no such dividends, redemptions and repurchases or optional prepayments
may be made on or before the second anniversary of the Closing Date (other than
dividends in an aggregate amount not to exceed $10,000,000 in any fiscal year,
so long as no default or event of default shall have occurred and be continuing
or would result therefrom (including under the Financial Covenant)) and (ii)
Loan Parties may make dividends, redemptions and repurchases of capital stock
and on optional prepayments of indebtedness after the second anniversary of the
Closing Date, provided, that, (A) as of the date of any such payment in respect
thereof, and after giving effect thereto, each of the Payment Conditions (as
defined below) is satisfied and (B) Agent shall have received prior notice and
other information related to such transactions in a manner and on terms to be
agreed.           The negative covenant governing acquisitions after the Closing
Date (other than pursuant to the Acquisition Agreement) will expressly allow an
acquisition, provided, that, except as otherwise provided below, (i)   no
acquisition or series of related acquisitions involving consideration in excess
of $40,000,000 per year (of which, not more than $20,000,000 shall be paid in
consideration of any acquisition of assets not constituting script files through
the first anniversary of the Closing Date), in any one case or in the aggregate,
shall occur prior to the second anniversary of the Closing Date; provided that
the limitations set forth in this clause (i) shall no longer apply in the event
that Excess Availability as of the fiscal year ended January 2018 is greater
than $500,000,000, (ii) as of the date of any such acquisition and after giving
effect thereto, each of the Payment Conditions is satisfied, (iii) the
acquisition shall be with respect to an operating company or division or line of
business that engages in a line of business substantially similar, reasonably
related or incidental to the business that Borrowers are engaged in, (iv) the
board of directors (or other comparable governing body) of the person to be
acquired shall have duly approved such acquisition and such person shall not
have announced that it will oppose such acquisition or shall not have commenced
any action which alleges that such acquisition will violate applicable law, and
(v) Agent shall have received prior notice and other information related to such
transactions in a manner and on terms to be mutually agreed.

 

 B-19 

 

 

    The negative covenants will include a provision permitting the acquisition
by the Borrowers of additional stores (and related assets) from Seller under the
Acquisition Agreement, provided that the consummation of any such Subsequent
Closing shall be subject only to the following conditions (the “Subsequent
Acquisition Conditions”):  (a) the closing of the acquisition of Purchased
Assets pursuant to such Subsequent Closing, in accordance with the Acquisition
Agreement as in effect on the date hereof (subject to the Permitted Amendments
(as defined on Exhibit C)), (b) as of the date of any such purchase and after
giving effect thereto, Excess Availability shall be not less than the greater of
(x) 25% of the Combined Loan Cap and (y) $150,000,000 (determined after giving
effect to the acquisition of the eligible assets related to such stores), (c) to
the extent not previously provided, the Agent shall have received customary lien
release documents with respect to the assets then being acquired, (d) Agent
shall have received a current borrowing base certificate with respect to the
assets acquired pursuant to such Subsequent Closing, (e) Agent shall have
received not less than three business days’ prior written notice of the proposed
Subsequent Closing, (f) (i) at any time during the Acquisition Period (so long
as (after giving effect to the proposed Acquired Store Series) no more than (A)
six (6) Acquired Store Series shall have been made in reliance on this clause
(f)(i)(A) (of which, not more than two (2) such Series shall consist of Acquired
Store Series of less than 100 retail stores, unless (x) otherwise agreed to by
Agent (such agreement not to be unreasonably withheld or delayed)) and (B) at
any time after to the date that the Borrowers shall have acquired 67% of all
retail store locations and related assets required to be acquired pursuant to
the Acquisition Agreement, twenty-five (25) additional Acquired Store Series
shall have been made in reliance on this clause (f)(i)(B) (collectively, clauses
(A) and (B), the “LCT Limitation”)), (x) the Specified Representations shall be
true and correct in all material respects at such time where not already
qualified by materiality or “material adverse effect”, otherwise in all
respects, (y) the Acquisition Agreement Representations (set forth in (1) the
first sentence of Section 3.05 of the Acquisition Agreement, (2) Section 3.09 of
the Acquisition Agreement, (3) second and third sentence of Section 3.13 of the
Acquisition Agreement, (4) the last sentence of Section 3.15 of the Acquisition
Agreement, and (5) the last sentence of Section 3.18 of the Acquisition
Agreement) will be true and correct as and to the same extent required by
Section 6 of the Commitment Letter (it being understood that references to “the
Acquisition” therein shall for this purpose refer to such Subsequent Closing)
and (z) the Sellers shall have certified to the Borrowers that the covenants
contained in the first sentence of Section 5.01 of the Acquisition Agreement
(with respect to Inventory levels and prescription volumes) and Section 5.01(f)
of the Acquisition Agreement have been complied with in all material respects;
and subject to upon satisfaction of such conditions set forth in clauses (a)
through this (f)(i), and the request of the Company (which request shall be
delivered in accordance with the terms of the Loan Documents), Lenders will make
Revolving Loans (or, at the option of the Swing Line Lender, the Swing Line
Lender shall made Swing Line Loans) the proceeds of which shall be used to pay
the purchase price for such Acquired Store Series in the applicable Subsequent
Closing in the amounts required by the Acquisition Agreement as in effect on the
date hereof (subject to the Permitted Amendments), notwithstanding that any
other conditions precedent set forth below under the heading “Conditions
Precedent to all Borrowings After the Closing Date” with respect to such
Revolving Loans are not satisfied as of the date of such Revolving Loans, and
(ii) at any time after the Acquisition Period or after the LCT Limitation has
been exceeded, the Borrowers shall have satisfied  all conditions precedent set
forth below under the heading “Conditions Precedent to all Borrowings” with
respect to such Revolving Loans, and (g) Agent shall have received a certificate
of a responsible officer of the Company certifying and attaching calculations
demonstrating (as applicable), compliance with each of the conditions set forth
herein.           “Acquisition Period” means, the period commencing on the
Closing Date and ending on the six-month anniversary of the Closing Date.  

 

 B-20 

 

 

    Any new domestic or foreign subsidiary acquired pursuant to an acquisition
after the Closing Date will be joined as a Borrower or Guarantor (except as to
any subsidiary that is not required to be a Guarantor) and additional Loan
Documents executed and delivered in connection therewith.  Assets acquired after
the Closing Date (other than pursuant to the terms of the Acquisition Agreement)
will only be eligible after a satisfactory field examination, appraisal and
legal diligence, provided, in all instances (including in respect of assets
acquired pursuant to the terms of the Acquisition Agreement) subject to reserves
and eligibility criteria.           “Payment Conditions” means, at the time of
determination with respect to any specified transaction or payment the
following:           (a)   The Agent shall have received unqualified audited
financial statements for the fiscal year of the Borrowers ended January 2018,  
        (b)   as of the date of any such transaction or payment, and after
giving effect thereto, no default or event of default shall exist or have
occurred and be continuing,           (c)   as of the date of any such
transaction or payment, on a pro forma basis and after giving effect thereto,
either:           (i)     (A) the Excess Availability for the immediately
preceding 30 consecutive day period shall have been not less than the greater of
(1) 20.0% of the Combined Loan Cap or (2) $250,000,000, (B) the Excess
Availability on the date of such specified transaction or payment shall be not
less than the greater of such amounts, (C) Excess Availability as projected as
of the end of each month for each of the twelve (12) months following such
transaction or payment (with certain exceptions to be agreed) shall be not less
than the greater of such amounts and (D) the Fixed Charge Coverage Ratio based
on the most recent financial statement received by Agent prior to the date
thereof for the 12 month period prior thereto, shall be not less than 1.00 to
1.00; or           (ii)    provided that the Fixed Charge Coverage Ratio for any
12 month period ended on or after the second anniversary of the Closing Date,
shall not have been less than 1.00 to 1.00, (A) the Excess Availability for the
immediately preceding 30 consecutive day period shall have been not less than
the greater of (1) 30.0% of the Combined Loan Cap or (2) $375,000,000, (B) the
Excess Availability on the date of such specified transaction or payment shall
be not less than the greater of such amounts, and (C) Excess Availability as
projected as of the end of each month for each of the twelve (12) months
following such transaction or payment shall be not less than the greater of such
amounts; and,           (d)   Agent shall have received a certificate of an
authorized officer of Borrowers certifying as to compliance with the preceding
clauses and demonstrating (in reasonable detail) the calculations required
thereby.

 

 B-21 

 

 

    Borrowers shall not be permitted to consummate the Distribution Center
Closing without providing the Agent with a Notice of TSA Termination not less
than 90 days prior to the termination of the Transition Services Agreement (it
being understood and agreed that such acquisition shall be a permitted
acquisition under the Closing Date, subject only to the satisfaction of the
Subsequent Acquisition Conditions.       Events of Default:   Limited to the
following, subject to the Documentation Principles, and subject to cure periods
to be agreed, materiality and other negotiated limitations, in each case as
agreed by the parties, the credit agreement governing the Credit Facility will
contain the following events of default: payment and performance defaults under
any of the Loan Documents, cross-defaults to other material indebtedness (to be
defined as indebtedness in excess of $25,000,000), an early termination date
occurs under any swap contract, breach of representations and warranties,
insolvency (whether or not insolvency proceedings have been instituted),
voluntary and involuntary bankruptcy, judgments and attachments in excess of an
amount to be agreed (or not subject to stay), non-monetary judgments that could
have a material adverse effect, revocation of (or attempted revocation of) any
guaranty, dissolution, change in control, impairment of a material portion of
the security, ERISA, actual or asserted invalidity or unenforceability of any
Loan Documents or liens securing obligations under the Loan Documents,
invalidity of subordination or intercreditor provisions, material uninsured
loss, felony indictment, injunction or court or other governmental order
preventing continuing conduct of all or any material part of the business
affairs of the Loan Parties, or suspension or termination of all or a
substantial portion of its business.       Conditions Precedent to All
Borrowings:   Subject on (x) the Closing Date, to the Certain Funds Provision,
and (y) with respect to any Subsequent Closing, the Subsequent Acquisition
Conditions, the conditions to all Revolving Loans, the ABL FILO Term Loans and
Letters of Credit will consist of (a) prior written notice of the request for
the Revolving Loan, the ABL FILO Term Loan or Letter of Credit in accordance
with the procedures set out in the Loan Documents, (b) the accuracy of
representations and warranties in the Loan Documents in all material respects
(except where qualified by materiality, then just the accuracy thereof), (c) the
absence of any default or event of default at the time of, and after giving
effect to the making of the Revolving Loan or the ABL FILO Term Loan or the
issuance (or amendment or extension) of the Letter of Credit, and (d) after
giving effect to the requested Revolving Loan, ABL FILO Term Loan or Letter of
Credit, the outstanding Revolving Loans and Letters of Credit will not exceed
the lesser of the Maximum Credit or the Borrowing Base; provided that with
respect to any Revolving Loan or ABL FILO Term Loan used to consummate a
Subsequent Closing, the foregoing shall be limited to only the Subsequent
Acquisition Conditions (it being understood and agreed that Swing Line Lender
may in its sole discretion, in lieu of requesting Lenders to fund any such
Revolving Loan or ABL FILO Term Loan, fund a Swing Line Loan).

 

 B-22 

 

 

Conditions Precedent to Initial Borrowings:   The conditions precedent to the
initial borrowings under the Credit Facility will consist of those conditions
precedent set forth in Section 6 of the Commitment Letter to the Commitment
Letter.       Assignments and Participations:   Each Lender will be permitted to
make assignments of its interest in the Credit Facility in a minimum amount
equal to $5,000,000 to other financial institutions (other than (to the extent
not consented to by the Company) Disqualified Lenders) approved by Agent, Swing
Line Lender, Issuing Banks, and the Company, which approval of the Company shall
not be unreasonably withheld, conditioned or delayed; provided, that, (a) the
approval of the Company not be required at any time that an event of default
exists or has occurred and is continuing, and (b) the approval of the Company
shall not be required in connection with assignments to other Lenders, to any
affiliate of a Lender, to any Approved Fund (as such term will be defined in the
Loan Documents), or for any participation.  The Company’s consent shall be
deemed to have been given if the Company has not responded within 10 business
day of an assignment request made in writing.  No assignment or participation
may be made to natural persons, any Loan Party or any of their affiliates or
subsidiaries, or any holder of any subordinated debt of a Loan Party or any
Disqualified Lenders that have been identified to Agent and whose identity is
available to each Lender on request.  Agent shall not have any responsibility or
obligations to determine whether any Lender or potential Lender is a
Disqualified Lender and will have no liability with respect to any assignment to
a Disqualified Lender.       Amendments and Waivers:   Amendments, waivers and
consents with respect to the provisions of the Loan Documents will require the
approval of Agent and the Required Lenders, provided that, in addition to the
approval of Required Lenders, (a) the consent of each Lender directly and
adversely affected thereby will be required with respect to matters relating to
(i) increases in the commitment of such Lender, (ii) reductions of principal,
interest or fees (provided that a waiver of default interest, default or event
of default shall not constitute a reduction of interest for this purpose), (iii)
extensions of final maturity or the due date of any interest, fee or other
payments, and (iv) changes to the order of application of funds, (b) the consent
of all Lenders will be required with respect to: (i) modifications of the pro
rata sharing requirements of the Loan Documents, (ii) modification of the voting
percentage or change in the definition of “Required Lenders” or any other
provisions specifying the number of Lenders or portion of the Loans or
commitments required to take any action under the Loan Documents, (iii)
permitting any Borrower to assign its rights under the Loan Documents, (iv)
releases of all or substantially all of the value of the Collateral or
guarantees (other than in connection with transactions permitted pursuant to the
Loan Documents), or (v) subordination of the lien on Collateral in favor of
Agent (other than with respect to certain permitted liens to be agreed) or
subordination of the payment of the obligations in respect of the Credit
Facility, (c) the consent of all Revolving Lenders will be required with respect
to: (i) increases in the percentages applied to eligible assets in the Borrowing
Base and (ii) modifications to the Borrowing Base or any components thereof
which would result in an increase in the amount of the Borrowing Base (but
exclusive of the right of the Agent to add, increase, eliminate or reduce the
amount of reserves or to exercise other discretion it may have pursuant to such
provisions) and (d) the consent of all FILO Term Lenders will be required with
respect to certain matters, including (i) increases in the percentages applied
to eligible assets in the FILO Borrowing Base, (ii) modifications to the FILO
Borrowing Base or any components thereof which would result in an increase in
the amount of the FILO Borrowing Base (but exclusive of the right of the Agent
to add, increase, eliminate or reduce the amount of reserves or to exercise
other discretion it may have pursuant to such provisions) and (iii)
modifications of the “ABL FILO Push Down Reserve”.  Matters affecting Agent, the
Swing Line Lender or an Issuing Bank will require the approval of such party.  

 

 B-23 

 

 

    “Required Lenders” means those non-defaulting Lenders who collectively hold
more than 50% of the total commitments or exposure under the Credit Facility,
provided, that, at any time that there are 2 or more unaffiliated Lenders,
“Required Lenders” must include at least 2 unaffiliated Lenders.           The
Loan Documents shall contain customary provisions for replacing defaulting
Lenders, replacing Lenders claiming increased costs, tax gross ups and similar
required indemnity payments and replacing non-consenting Lenders in connection
with amendments and waivers requiring the consent of all Lenders or of all
Lenders adversely affected thereby so long as Lenders holding at least 50% of
the aggregate amount of the loans and commitments under the Credit Facility
shall have consented thereto.         Cost and Yield Protections:   Customary
for facilities and transactions of this type, including customary tax gross-up
provisions and including provisions relating to Dodd-Frank, Basel III and FATCA.
      Governing Law:   New York but excluding any principles of conflicts of law
or other rule of law that would cause the application of the law of any
jurisdiction other than the State of New York (other than certain security
documents that will be governed by local law as applicable or as the parties may
otherwise agree), subject to the proviso set forth in the “Governing Law”
section of the Commitment Letter.       Expenses, Waivers and Indemnity:   The
Loan Parties will pay all of the reasonable and documented out-of-pocket costs
and expenses and customary administrative charges incurred by Agent and MLPFS
(in its capacity as Arranger, Swing Line Lender and Issuing Bank), including,
without limitation, reasonable legal costs and expenses, reasonable financial
consultant and advisor costs and expenses, filing and search charges, recording
taxes, appraisals, and field examination charges and expenses, provided, that,
legal fees shall be limited to the reasonable fees of one counsel for Agent and,
in addition, one local counsel in each appropriate jurisdiction and, to the
extent required by the subject matter, one specialist counsel for each such
specialized area of law in each appropriate jurisdiction, and in the case of the
enforcement, collection or protection of the rights of Lenders, in addition, one
additional counsel for the Lenders in the absence of any conflict of interest.  

 

 B-24 

 

 

    Waivers to include, but not be limited to a waiver by Agent, Lenders and
each Loan Party of its rights to jury trial; waiver by each Loan Party of claims
for special, punitive, exemplary, indirect or consequential damages in respect
any breach or alleged breach by Agent, Arrangers, Issuing Bank or any Lender of
any of the Loan Documents.           Loan Parties shall indemnify and hold
harmless Agent, Arrangers, Lenders and Issuing Banks and their respective
directors, officers, agent, representatives and employees from and against all
losses, claims, damages, expenses, or liabilities including, but not limited to,
reasonable and documented legal or other expenses incurred in connection with
investigating, preparing to defend, or defending any such loss, claim, damage,
expenses or liability, incurred in respect of the Credit Facility or the
relationship between Agent, any Arranger, any Lender or Issuing Bank and any
Loan Party (provided, that, the obligation to reimburse any indemnified person
for legal fees and expenses shall be limited to legal fees and expenses of one
firm of counsel for all such indemnified persons and one local counsel in each
appropriate jurisdiction (and, to the extent required by the subject matter, one
specialist counsel for each such specialized area of law in each appropriate
jurisdiction) and in the case of an actual or perceived conflict of interest as
determined by the affected indemnified person, one counsel for such affected
indemnified person), except that the foregoing indemnity will not, as to any
Indemnified Person, apply to costs, expenses or liabilities to the extent they
(a) are found in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from (i) the willful misconduct, bad faith or
gross negligence of such indemnified person or (ii) a material breach of the
material obligations of such indemnified person under the Commitment Letter, the
Fee Letters or the Loan Documents or (b) relate to any claim, litigation,
investigation or proceeding solely between or among indemnified persons other
than (x) claims against any Agent, Arranger or Lenders or their respective
affiliates, in each case in their respective capacities or in fulfilling their
respective roles as the agent or arranger or any other similar role under the
Credit Facility as the case may be (excluding their role as a Lender) to the
extent such persons are otherwise entitled to indemnification and (y) claims
arising out of any act or omission on the part of the Loan Parties or their
subsidiaries or affiliates.

 

This Summary of Principal Terms and Conditions for the Credit Facility is not
meant to be, nor shall it be construed as an attempt to describe all of the
terms of the documentation, or the specific phrasing for, the provisions of the
documentation.  Rather, it is intended only to outline certain material terms to
be included in the Loan Documents, provided, that the Loan Documents will not
contain any conditions precedent to (x) the initial borrowings under the Credit
Facility other than those set forth in Section 6 of the Commitment Letter and
(y) borrowings used to consummate a Subsequent Closing under the Credit Facility
other than the Subsequent Acquisition Conditions.  All references to any
Commitment Party in this Term Sheet include its successors and assigns and such
Commitment Party may designate one of its affiliates to act in its place in any
of the roles for which it is specified in the Term Sheet.

 

 B-25 

 

 

SCHEDULE 1
TO
EXHIBIT B TO COMMITMENT LETTER

 

Interest and Certain Fees

 

Interest Rate Options:   Borrowers may elect that Revolving Loans (other than
Swing Line Loans) bear interest at a rate per annum equal to (a) the Base Rate
(to be defined as the highest of (i) the Federal Funds Rate plus 0.50%, (ii) the
Bank of America prime rate and (iii) the one (1) month LIBOR adjusted daily plus
1.00%) plus the Applicable Margin or (b) the LIBOR Rate plus the Applicable
Margin.  Swing Line Loans will bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.  Borrowers may elect that ABL FILO Terms
Loans bear interest at a rate per annum equal to (a) the Base Rate plus the
Applicable Margin or (b) the LIBOR Rate plus the Applicable Margin.   If LIBOR
or the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of the Credit Facility.           As used herein:           “Applicable
Margin” means with respect to Revolving Loans, other than Swing Line Loans, and
ABL FILO Term Loans, a percentage determined in accordance with the pricing
grids attached hereto as Schedule 2 to Exhibit B to the Commitment Letter,      
    “LIBOR Rate” means the rate per annum equal to the London Interbank Offered
Rate, or a comparable or successor rate which rate is approved by the Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the Agent in
its reasonable discretion from time to time) at or about 11:00 a.m., London
time, two (2) Business Days prior to the commencement of any interest period,
for Dollar deposits (for delivery on the first day of such interest period) with
a term equivalent to such interest period.  The LIBOR Rate shall be available
for interest periods of one, two, three or six months.             Interest rate
reference terms will be subject to customary provisions, including applicable
reserve requirements, limits on the number of outstanding LIBOR Rate loans and
minimum amounts of each LIBOR Rate loan.       Unused Line Fee:   Borrowers
shall pay to Agent an unused line fee calculated at 0.50% per annum until the
last day of the 6th full month after the Closing Date and adjusted thereafter
every month to an amount equal to 0.50% per annum if the average of the
outstanding Revolving Loans and Letters of Credit during the immediately
preceding month is less than 50% of the Maximum Credit and 0.375% per annum if
the average of the outstanding Revolving Loans and Letters of Credit during the
immediately preceding month is equal to or greater than 50% of the Maximum
Credit.  The unused line fee shall be calculated based on the then applicable
percentage multiplied by the difference between the Maximum Credit and the
average outstanding Revolving Loans and Letters of Credit during the immediately
preceding month and payable monthly in arrears.  Swing Line Loans will not be
considered in the calculation of the unused line fee.

 

 B-26 

 

 

ABL FILO Term Facility Unused Commitment Fee:   Borrowers shall pay to Agent an
unused commitment fee in respect of the ABL FILO Term Facility calculated at
0.50% per annum until the funding of all ABL FILO Term Loans under the ABL FILO
Term Facility.  The unused commitment fee in respect of the ABL FILO Term
Facility shall be calculated based on 0.50% per annum multiplied by the
difference between the aggregate commitments under the ABL FILO Term Facility
and the outstanding ABL FILO Term Loans during the immediately preceding month
(calculated on a daily basis) and payable monthly in arrears.         Letter of
Credit Fees:   Borrowers shall pay to Agent, for the account of Lenders (to the
extent and in accordance with the arrangements by and among Lenders), on the
daily outstanding balance of Letters of Credit, a letter of credit fee which
shall accrue at a per annum rate equal to the Applicable LIBOR Rate Margin for
the ABL Revolving Facility times the daily outstanding balance of the undrawn
amount of all outstanding Letters of Credit, payable monthly in arrears.  In
addition, Borrowers shall pay customary issuance, arranging and other fees of
the Issuing Bank.       Default Rate:   Following the occurrence and during the
continuance of an event of default, the applicable rates of interest for all
Revolving Loans, ABL FILO Term Loans and commitments and rate for letter of
credit fees shall be increased by 2% per annum above the otherwise then
applicable rates.         Rate and Fee Basis; Payment Dates:   All per annum
rates and fees will be computed on basis of actual days elapsed over a 360 day
year (or 365 or 366 days, as the case may be, in the case of Revolving Loans or
ABL FILO Term Loans for which the Base Rate is used).  In the case of Revolving
Loans or ABL FILO Term Loans for which the LIBOR Rate is used, interest is
payable on the last day of each relevant interest period or in the case of an
interest period longer than 3 months, then within 3 months, in arrears, and in
the case of Revolving Loans or ABL FILO Term Loans for which the Base Rate is
used, interest is payable monthly in arrears.

 

 B-27 

 

 

SCHEDULE 2
TO
EXHIBIT B TO COMMITMENT LETTER

 

Tier  Quarterly Average Excess Availability  Applicable LIBOR
Rate
 Margin for the ABL
Revolving Facility   Applicable 
Base Rate Margin for
the ABL Revolving
Facility  1  Greater than 66 2/3% of the Maximum Credit   2.25%   1.25%      
         2  Less than or equal to 66 2/3% of the Maximum Credit and greater than
33 1/3% of the Maximum Credit   2.50%   1.50%                3  Less than or
equal to 33 1/3% of the Maximum Credit   2.75%   1.75%

 

The Applicable Margin for the interest rates for the ABL Revolving Facility
shall be the applicable percentage calculated based on the percentage set forth
in Tier 3 of the chart above until the last day of the fourth full fiscal
quarter after the Closing Date.  The interest rates will be adjusted every
fiscal quarter thereafter based on the chart above.

 

Tier  Quarterly Average Excess Availability  Applicable LIBOR
Rate
 Margin for the ABL
 FILO Term Facility   Applicable 
Base Rate Margin for
the ABL FILO Term
Facility  1  Greater than 66 2/3% of the Maximum Credit   3.75%   2.75%      
         2  Less than or equal to 66 2/3% of the Maximum Credit and greater than
33 1/3% of the Maximum Credit   4.00%   3.00%                3  Less than or
equal to 33 1/3% of the Maximum Credit   4.25%   3.25%

 

The Applicable Margin for the interest rates for the ABL FILO Term Facility
shall be the applicable percentage calculated based on the percentage set forth
in Tier 2 of the chart above until the last day of the fourth full fiscal
quarter after the Closing Date.  The interest rates will be adjusted every
fiscal quarter thereafter based on the chart above.

 

 B-28 

 

 

The Applicable Margin shall be calculated and established once every fiscal
quarter, effective as of the first day of such fiscal quarter and shall remain
in effect until adjusted thereafter at the end of such fiscal quarter.

 

The term “Applicable Margin” as used in the Term Sheet means, at any time
(subject to the paragraph above), (a) as to Revolving Loans for which interest
is calculated based on the Base Rate, the Applicable Base Rate Margin for the
ABL Revolving Facility, (b) as to Revolving Loans for which interest is
calculated based on the LIBOR Rate, the Applicable LIBOR Rate Margin for the ABL
Revolving Facility, (c) as to ABL FILO Term Loans for which interest is
calculated based on the Base Rate, the Applicable Base Rate Margin for the ABL
FILO Term Facility, and (d) as to ABL FILO Term Loans for which interest is
calculated based on the LIBOR Rate, the Applicable LIBOR Rate Margin for the ABL
FILO Term Facility, in each case under clauses (a) through (d) determined if the
Quarterly Average Excess Availability for the immediately preceding fiscal
quarter period is at or within the amounts indicated for such percentage as of
the last day of the immediately preceding fiscal quarter.

 

The term “Quarterly Average Excess Availability” shall mean, at any time, the
average of the Excess Availability for the immediately preceding fiscal quarter
as calculated by Agent.

 

 B-29 

 

 

EXHIBIT C
TO
COMMITMENT LETTER

 

Conditions Precedent to Initial Borrowings under Credit Facility

 

The conditions precedent to the initial borrowings under the Credit Facility
will consist of the condition precedent set forth in Section 6(a) of the
Commitment Letter and the following conditions precedent:

 

(a) The Arrangers shall have received evidence the Acquisition (other than
assets to be acquired in any Subsequent Closing or the Distribution Center
Closing, as each of such terms is defined in the Acquisition Agreement as in
effect on the date hereof, subject to the Permitted Amendments) shall have been,
or, substantially concurrently with the initial borrowing under the Credit
Facility shall be, consummated in all material respects in accordance with
applicable laws and the terms of the Acquisition Agreement and the Ancillary
Agreements (each, as in effect on the date hereof), but without giving effect to
any amendments, waivers or consents by the Company to the Acquisition Agreement,
Ancillary Agreements or any related documents that are materially adverse to the
interests of the Lenders or the Arrangers in their capacities as such without
the consent of the Arrangers (any such amendments which are not materially
adverse to the interests of the Lenders or the Arrangers in their capacities as
such, being hereinafter referred to as “Permitted Amendments”), provided, that
any change to the definition of “Material Adverse Effect” in the Acquisition
Agreement, any waiver of the conditions precedent set forth in Section 7.02(e)
of the Acquisition Agreement regarding the absence of a “Material Adverse
Effect”, and any change in the representations in the Acquisition Agreement to
eliminate (from the scope thereof) any event or condition that has otherwise
resulted, or would otherwise result, in an “Material Adverse Effect” shall be
deemed to be materially adverse to the interests of the Lenders), except as
consented to by Arrangers.     (b) The Acquired Store Series of the Company
commencing on the Closing Date shall not consist of less than 100 retail stores
of the Acquired Business (which, for the avoidance of any doubt, shall be
completed within 10 business days thereafter).     (c) The Term Loan Facility
shall have been or, substantially concurrently with the initial borrowing under
the Credit Facility shall be, closed (but not funded).  

 

 C-1 

 

 

(d) Subject in all cases to the Certain Funds Provisions, the Agent shall have
received: (i) the loan agreement, guaranties, security agreements, pledge
agreements, intellectual property security agreements, Intercreditor Agreement,
collateral assignment of rights under acquisition documents (including any
transition services agreement) and other definitive documentation for the Credit
Facility, in each case to the extent the Loan Parties are party thereto,
executed and delivered by the applicable Loan Parties and the Commitment Parties
party thereto subject to and on terms and consistent with this Commitment Letter
(including the Funds Certain Provisions and Documentation Principles) and the
Fee Letters (including the “flex provisions” thereunder), (ii) a reasonably
satisfactory cooperation and license agreement from the Sellers and its
affiliates in connection with the Agent’s and/or Lenders’ access to conduct
field examinations of the Purchased Assets, including, the Duplicate IT System
(subject to the limits on field examinations set forth herein), use of
intellectual property licensed to the Borrowers and exercise of rights and
remedies under the Credit Facility (including conducting “store closing” and
similar themed sales), as applicable, in respect of any retail stores of the
Acquired Business subject to the Transition Services Agreement or which utilize
(in accordance with the Acquisition Agreement) intellectual property of the
Sellers, (iii) customary legal opinions, (iv) customary evidence of authority
from each Loan Party, (v) customary officer’s certificates from each Loan Party,
(v) good standing certificates (to the extent applicable) in the respective
jurisdictions of organization of each Loan Party, (vi) customary lien searches
with respect to each Loan Party, (vii) UCC financing statements for each Loan
Party, (viii) evidence of insurance coverage including certificates naming the
Agent as additional insured and lender’s loss payee to casualty and business
interruption insurance, (ix) current borrowing base certificate dated as of the
Closing Date (or such other date agreed to by Agent), and (x) borrowing request
and disbursement authorization letter (including funds flow memorandum).  Agent
shall have received evidence that notices to each credit card processor used by
Borrowers have been sent to such credit card processor with respect to the
security interest of Agent and instructions to remit payments to a bank account
of Borrowers specified therein and not to change such bank account without the
prior written consent of Agent.  Subject in all cases to the Certain Funds
Provision, Agent, for the benefit of itself, Lenders, Issuing Bank, bank product
providers, and swap providers shall hold perfected, first priority (subject to
certain specified permitted liens) security interests in and liens upon the
Revolving Loan Priority Collateral and perfected second priority (subject to
certain specified permitted liens) security interests in and liens upon the Term
Loan Priority Collateral (other than real property), and none of the Collateral
shall be subject to any other pledges, security interests, mortgages or
assignments as security, except for liens permitted under the Loan
Documents.  Receipt by Agent of (A) customary payoff letters as to Fred’s
existing ABL credit facility  (the “Existing Fred’s ABL”) reflecting the amounts
required to repay in full all outstanding obligations thereunder (other than (x)
contingent indemnity and expense reimbursement obligations for which no claims
have been asserted and (y) any letters of the credit outstanding thereunder
which shall be permitted to be rolled into the Credit Facility and
“grandfathered” thereunder)  and providing that upon receipt of such funds all
such arrangements under the Existing Fred’s ABL are terminated and the liens
securing any obligations thereunder are released and (B) customary lien releases
and discharges in respect of the Existing Credit Facility for the assets
acquired on the Closing Date under the Acquisition Agreement.       On the
Closing Date, after giving effect to the Transactions, the Company, the Loan
Parties and their respective subsidiaries shall not have any third party debt
for borrowed money other than (i) the Credit Facility, (ii) the Term Loan
Facility, (iii) ordinary course capital leases, purchase money indebtedness,
equipment financings, letters of credit, bank guarantees and surety bonds of the
Loan Parties and their respective subsidiaries that are not otherwise prohibited
by the Loan Documents, (iv) intercompany indebtedness of the Loan Parties and
their subsidiaries not otherwise prohibited by the Loan Documents and (v)
certain other debt for borrowed money that the Company and the Arrangers
reasonably agree may remain outstanding after the Closing Date.     (e) The
opening Excess Availability at closing after the application of proceeds of the
initial funding under the Credit Facility and/or issuance of initial Letters of
Credit under the Credit Facility and after payment of all fees and expenses of
the Transactions payable on the Closing Date, shall be not less than the greater
of (x) 25% of the Combined Loan Cap and (y) $150,000,000.       (f) Arrangers
(and each Lender) shall have received at least 5 business days prior to the
Closing Date all documentation and information as is reasonably requested by
Arranger or Agent or a Lender that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the USA Patriot Act, in each case to the extent
requested in writing at least 10 business days prior to the Closing Date.

 

 C-2 

 

 

(g) Arrangers shall have received (i) (A) projected balance sheets, income
statements, statements of cash flows and projected Excess Availability,
Borrowing Base and FILO Borrowing Base of the Company and its subsidiaries after
giving effect to the Transactions and covering the term of the Credit Facility,
which projections shall be on a monthly basis for the twelve-month period
following the Closing Date and on an annual basis thereafter for the term of the
Credit Facility, in each case with the results and assumptions in all of such
projections in form and substance reasonably satisfactory to Arrangers (it being
understood that Arrangers have received all such projections under this clause
(A) as of the date of the Commitment Letter) and (B) to the extent the Company
may prepare them, any updates and modifications to such projected financial
statements of the Company and its subsidiaries, (ii) an opening pro forma
balance sheet, income statements, statements of cash flows for the Company and
its subsidiaries (including the Acquired Business) as of and for the
twelve-month period ended at least 30 calendar days prior to the Closing Date,
(iii) interim unaudited financial statements of the Company and its subsidiaries
for the year to date period ended at least 30 calendar days prior to the Closing
Date, with prior year comparison since the last audited financial statements for
which financial statements are available, and (iv) a quality of earnings report
from Ernst & Young for the 865 retail stores of the Acquired Business setting
forth 4-wall EBITDA for the period of 12 fiscal months ended October 31, 2016
and 4-wall EBITDA for the fiscal year ended January 30, 2016.     (h) Arrangers
shall have received a customary solvency certificate from the chief financial
officer of the Company substantially in the form attached hereto as Annex I as
of the Closing Date.       (i) All costs, fees and expenses contemplated hereby
or in the Fee Letters due and payable on the Closing Date to Agent, Arrangers
and Lenders in respect of the Transactions shall have been paid, provided that
invoices for any costs and expenses to be reimbursed on the Closing Date must be
received at least two business days (or such later date as to which the Company
may agree in its sole discretion) prior to the Closing Date or otherwise such
costs and expenses will be paid no later than 10 days after the Closing Date.  
    (j) The Specified Representations shall be true and correct in all material
respects on the Closing Date where not already qualified by materiality or
“material adverse effect”, otherwise in all respects, and the Acquisition
Agreement Representations will be true and correct as and to the extent required
by Section 6 of the Commitment Letter.     (k) Arrangers shall have a
syndication period prior to the Closing Date commencing on January 6, 2017 and
ending February 15, 2017.

 

 C-3 

 

 

ANNEX I
TO
EXHIBIT B TO COMMITMENT LETTER

 

SOLVENCY CERTIFICATE
of
FRED’S, INC. AND ITS SUBSIDIARIES

 

[Pursuant to the [Credit Agreement], the undersigned hereby certifies, solely in
such undersigned’s capacity as chief financial officer of Fred’s, Inc. (the
“Company”) and not individually, as follows:

 

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of any Revolving Loans and the issuance of
any Letters of Credit under the Credit Agreement on the date hereof, and after
giving effect to the application of the proceeds of such Loans:

 

(a)The fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

(b)The present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

(c)the Company and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

(d)the Company and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

 

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

The undersigned is familiar with the business and financial position of the
Company and its Subsidiaries.  In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Company and its
Subsidiaries after consummation of the transactions contemplated by the
Commitment Letter.]

 

[Signature Page Follows]

 

 C-4 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Company, on behalf of
the Company, and not individually, as of the date first stated above.

 

  [COMPANY]         By:       Name:     Title:

  

 C-5 

